Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of June 23, 2020 (this
“Amendment”), is by and among BANK OF AMERICA, N.A., in its capacity as
administrative agent, (in such capacity, the “Administrative Agent”), Swingline
Lender, L/C Issuer, and collateral agent (in such capacity the “Collateral
Agent”), in each case for the Lenders, pursuant to the Credit Agreement defined
below, the Lenders party hereto (collectively, the “Consenting Lenders”),
ARMSTRONG FLOORING, INC., a Delaware corporation (the “Borrower”), and the
guarantors party hereto (collectively with the Borrower, the “Loan Parties”).

W I T N E S S E T H :

WHEREAS, the Administrative Agent, Swingline Lender, L/C Issuer, certain
financial institutions from time to time party thereto as lenders and the Loan
Parties are parties to that certain Credit Agreement, dated December 31, 2018
(as otherwise heretofore amended, supplemented or modified, the “Existing Credit
Agreement”; capitalized terms used but not defined herein shall have the
meanings set forth in the Existing Credit Agreement).

WHEREAS, the Borrower has requested (a) that the Administrative Agent and
Consenting Lenders consent to the incurrence on the date hereof of Indebtedness
pursuant to that certain Term Loan Agreement, dated as of the date hereof (such
agreement, as amended, supplemented, restated or otherwise modified from time to
time in accordance with the Intercreditor Agreement (as defined herein), the
“Term Loan Agreement” and, together with the “Loan Documents” (as defined in the
Term Loan Agreement), the “Term Loan Documents”), among the Borrower, the
guarantors signatory thereto, the “Lenders” (as defined in the Term Loan
Agreement (the “Term Lenders”) and Pathlight Capital LP, in its capacity as
administrative agent and collateral agent for the Term Lenders (in such
capacity, the “Term Agent”), (b) that the Existing Credit Agreement be amended
to permit the Indebtedness under the Term Loan Agreement and the Liens securing
such Indebtedness, and (c) certain other amendments to the Existing Credit
Agreement, as more specifically set forth herein.

WHEREAS, the Administrative Agent, the Collateral Agent and the Consenting
Lenders have agreed to such requests, subject to the terms and conditions of
this Amendment.

WHEREAS, by this Amendment, the Administrative Agent, the Collateral Agent and
the Consenting Lenders, and the Borrower desire and intend to evidence the
amendments set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.        Amendments to Credit Agreement.

(a) Effective as of the Third Amendment Effectiveness Date (as defined below),
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text), each as set forth in the pages
of a conformed copy of the Existing Credit Agreement, as amended hereby,
attached as Annex A hereto (as so amended, the “Amended Credit Agreement” and
the Amended Credit Agreement as otherwise amended, restated, supplemented or
otherwise modified from time to time on or after the date hereof, the “Credit
Agreement”).



--------------------------------------------------------------------------------

(b) Schedule 1.01(b) to the Existing Credit Agreement is, effective as of the
Third Amendment Effectiveness Date, hereby deleted and replaced in its entirety
by the corresponding Schedule 1.01(b) attached as Annex B hereto.

(c) Schedule 1.01(c) to the Existing Credit Agreement is, effective as of the
Third Amendment Effectiveness Date, hereby deleted and replaced in its entirety
by the corresponding Schedule 1.01(c) attached as Annex C hereto.

(d) Schedule 7.11 to the Existing Credit Agreement is, effective as of the Third
Amendment Effectiveness Date, hereby deleted and replaced in its entirety by the
corresponding Schedule 7.11 attached as Annex D hereto.

(e) Exhibit C to the Existing Credit Agreement is, effective as of the Third
Amendment Effectiveness Date, hereby deleted and replaced in its entirety by the
corresponding Exhibit C attached as Annex E hereto.

(f) This Amendment is not a novation of the Existing Credit Agreement or of any
credit facility or guaranty provided thereunder or in respect thereof.
Notwithstanding that the cover page of the Amended Credit Agreement is dated “as
of December 31, 2018” and Section 4.01 of the Amended Credit Agreement attached
hereto contains those conditions which were applicable to the initial Closing
Date of December 31, 2018, the changes to the Existing Credit Agreement effected
by this Amendment shall be effective as of the satisfaction to the conditions to
effectiveness set forth in Section 3 of this Amendment. The signature pages
contained may be left off of the Amended Credit Agreement.

2.        Consent; Other Agreements.

(a) Consent. By their signatures below, the Administrative Agent and the
Consenting Lenders hereby consent to the incurrence by the Borrower of the
Indebtedness contemplated by the Term Loan Agreement, subject to the terms of
the Amended Credit Agreement and satisfaction or waiver of the conditions set
forth in Section 3 of this Amendment.

(b) Execution of Intercreditor Agreement; Consent to Term Loan Agent’s Liens;
Subordination of Liens. By their signatures below, the Consenting Lenders hereby
authorize the Administrative Agent to (i) enter into the Intercreditor
Agreement, dated as of the date hereof, by and between the Administrative Agent
and the Term Loan Agent and acknowledged by the Loan Parties (the “Intercreditor
Agreement”), (ii) consent to the Term Loan Agent’s Liens on the Collateral and
certain of the Loan Parties’ Real Property, and (iii) subordinate the
Administrative Agent’s Lien in Equipment, Intellectual Property and all other
assets constituting Term Priority Collateral (as defined in the Intercreditor
Agreement) to the Term Loan Agent’s Liens in such assets.

3.        Conditions Precedent. The amendments, consents and other agreements
contained herein shall only be effective upon the satisfaction or waiver by the
Administrative Agent and Consenting Lenders of each of the following conditions
precedent (the date of such satisfaction or waiver, the “Third Amendment
Effective Date”):

(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

 

2



--------------------------------------------------------------------------------

(i) a copy of this Amendment duly executed by the Borrower and each other Loan
Party, the Administrative Agent, the Collateral Agent and all of the Lenders
sufficient to constitute Required Lenders;

(ii) a copy of the Intercreditor Agreement duly executed by the Term Loan Agent
and the Administrative Agent and acknowledged by the Loan Parties, in form and
substance reasonably satisfactory to the Consenting Lenders;

(iii) an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;

(iv) a certificate from a Responsible Officer of each Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent and dated as of
the Third Amendment Effective Date, certifying that after giving effect to the
this Amendment and the transactions contemplated hereby, including the
incurrence of the Indebtedness contemplated by the Term Loan Agreement (the
“Third Amendment Transactions”): (w) each such Loan Party is in good standing,
(x) its organizational documents have not changed since the Closing Date or
attaching the current organizational documents, (y) attaching certificates of
resolutions or other corporate action with respect to the Third Amendment
Transactions and (z) attaching incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Amendment;

(v) a certificate from the chief financial officer of the Borrower certifying
that the Borrower and its subsidiaries, on a consolidated basis after giving
effect to the Third Amendment Transactions, are Solvent;

(vi) a certificate from an Authorized Officer of the Borrower certifying that,
after giving effect to the Third Amendment Transactions, (A) the representations
and warranties of the Borrower and each other Loan Party contained in Article V
of the Amended Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects, in each case,
on and as of the Third Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent consolidated statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement, and (B) no
Default or Event of Default has occurred and is continuing;

(vii) a statement of funds flow executed by a responsible officer of the
Borrower;

(viii) executed Third Amendment Fee Letters dated before or as of the date
hereof;

 

3



--------------------------------------------------------------------------------

(ix) the Administrative Agent shall have received a Borrowing Base Report and a
Consolidated Borrowing Base Report, each calculating the Borrowing Base and the
Consolidated Borrowing Base, respectively, as of May 31, 2020 and demonstrating,
among other items, after giving effect to the proceeds of the Term Loans and the
outstanding Revolving Loans, Availability of at least $65,000,000;

(b) the Administrative Agent’s receipt of evidence that, after giving effect to
the Third Amendment Transactions, the Outstanding Amount of all Revolving Loans
shall be equal to $0.00;

(c) payment of all fees required to be paid to the Administrative Agent and the
Lenders on or before the Third Amendment Effective Date and all expenses in
connection with this Amendment required to be reimbursed in accordance with
Section 10.04 of the Credit Agreement;

(d) no order, injunction or judgment has been entered into prohibiting the
closing of the Amendment;

(e) the Administrative Agent shall have received evidence of insurance required
to be maintained;

(f) the Administrative Agent shall receive recent UCC searches with respect to
each of the Loan Parties;

(g) the Administrative Agent shall have received evidence in form satisfactory
to it that the transactions contemplated by the Term Loan Documents shall have
been consummated on or prior to (or shall be consummated substantially
contemporaneously with) the Third Amendment Effective Date in accordance with
the Term Loan Documents in effect and provided to the Administrative Agent on
the Third Amendment Effective Date;

(h) the Term Loan Documents shall be in form and substance reasonably
satisfactory to the Administrative Agent and there shall have been no amendments
to the Term Loan Documents executed on the Third Amendment Effective Date in the
forms provided to the Administrative Agent on such date; and

(i) the Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering laws, rules and
regulations, including a Beneficial Ownership Certificate if required, or
otherwise under the Patriot Act and requested at least five (5) Business Days
prior to the Third Amendment Effective Date.

4.        Conditions Subsequent. The Loan Parties shall deliver or cause to be
delivered to the Administrative Agent, or shall have taken or caused to have
been taken, in form and substance reasonably satisfactory to the Administrative
Agent, as promptly as possible following the Third Amendment Effectiveness Date,
but in any event no later than the dates referred to below with respect to each
such item (or such later date as the Administrative Agent shall agree in writing
in its sole discretion), the items or actions set forth below:

(a) Within 30 days after the Third Amendment Effectiveness Date (or such longer
time as the Administrative Agent may agree in its sole discretion):

(i) A Qualifying Control Agreement, duly authorized, executed and delivered by
the Administrative Agent, the Term Loan Agent, each applicable Loan Party and
JPMorgan Chase Bank, N.A., with respect to the deposit accounts established at
JPMorgan Chase Bank, N.A.

 

4



--------------------------------------------------------------------------------

(ii) A Qualifying Control Agreement, duly authorized, executed and delivered by
the Administrative Agent, the Term Loan Agent, each applicable Loan Party and
Truist Bank, with respect to the deposit accounts established at Truist Bank.

(b) Within 45 days after the Third Amendment Effectiveness Date (or such longer
time as the Administrative Agent may agree in its sole discretion), use
commercially best efforts to deliver to a Landlord Waiver executed and delivered
by the Collateral Agent, the Term Loan Agent, each applicable Loan Party and the
respective landlord for each of the leased property locations as follows:

(i) 2500 Columbia Avenue, Lancaster, PA 17603

(ii) 1101 Highway 80 West, Jackson, MS 39204

(iii) 5440 Highland Drive, Jackson, MS 392064

(c) Within 45 days after the Third Amendment Effectiveness Date (or such longer
time as the Administrative Agent may agree in its sole discretion), use
commercially best efforts to deliver to a Lien Waiver executed and delivered by
the Collateral Agent, the Term Loan Agent, each applicable Loan Party and the
respective bailee for each of the bailee locations as follows:

(i) 14651 Yorba Avenue, Chino, CA 91710

(ii) 324 Brickyard Road, Dalton, GA 30721

(iii) 179 Merrimon Avenue, Weaverville, NC 28787

(iv) 1915 Abutment Road, Dalton, GA 30720

(v) 7270 Bridgewater Center, Lakeland, FL 33805

(vi) 1025 Airport 100 Way, Suite B, Hanover, MD 21076

(vii) 5220 West 76th Street, Indianapolis, IN 46268

(viii) 1400 N. Highway 360, Bldg. 2, Grand Prairie, TX 75050

(ix) 1720 S. Military Highway, Chesapeake, VA 23320

(d) Within 30 days after the Third Amendment Effectiveness Date (or such longer
time as the Administrative Agent may agree in its sole discretion), evidence of
filings at the United States Patent and Trademark Office for registered Patents
and Trademarks to correct chain of title issues identified on Schedule 5.21(b)
of the Term Loan Agreement.

(e) Within 30 days after the Third Amendment Effectiveness Date (or such longer
time as the Administrative Agent may agree in its sole discretion), deliver to
the Collateral Agent, or in the alternative, the Term Loan Agent, the following
original promissory notes, along with allonges (in form and substance reasonably
satisfactory to the Administrative Agent):

 

5



--------------------------------------------------------------------------------

(i) Amended and Restated Intercompany Promissory Note, dated as of August 31,
2016, by AFI Canada Ltd. to Armstrong Flooring, Inc., in principal sum of CAD
$17,400,000

(ii) Amended and Restated Intercompany Promissory Note, dated as of August 31,
2016, by Armstrong Flooring Pty. Ltd. to Armstrong Flooring, Inc., in principal
sum of AUD $8,500,000

(f) Within 45 days after the Third Amendment Effectiveness Date (or such longer
time as the Administrative Agent may agree in its sole discretion), deliver to
the Collateral Agent, or in the alternative, the Term Loan Agent, the following
original stock certificates, together with corresponding original executed stock
powers (in form and substance reasonably satisfactory to the Administrative
Agent):

(i) Stock Certificate issued by Armstrong Flooring Pty. Ltd. representing 65% of
the outstanding equity interests issued to Armstrong Flooring, Inc.

(ii) Stock Certificate issued by AFI Canada Ltd representing 65% of the
outstanding equity interests issued to Armstrong Flooring, Inc.

(iii) Stock Certificate issued by Armstrong Flooring Hong Kong Ltd representing
65% of the outstanding equity interests issued to Armstrong Flooring, Inc.

(g) In the event that the Borrower is unable to complete any of the items
referenced in the foregoing clauses (a) through (f) by the applicable date
indicated, provided that the Borrower has used (and continues to use)
commercially reasonable efforts to complete such matter, the Administrative
Agent shall agree to a reasonable extension of such period by an amount of time
not exceeding 30 days. Any further extension with respect to any such item(s)
shall be in the sole discretion of the Administrative Agent.

5.        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6.        Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

7.        Affirmation of Loan Parties. Each Loan Party hereby consents to the
amendments and modifications to the Credit Agreement effected hereby, and
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, as amended and modified
hereby, or in any other Loan Documents to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended and modified by this Amendment. Without
limiting the generality of the foregoing, the execution of this Amendment shall
not constitute a novation, and the Collateral Documents and all of the
Collateral described therein and Liens granted in favor of the Administrative
Agent created thereunder do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents to the extent provided
in the Collateral Documents and that all such Liens continue to be perfected as
security for the Obligations secured thereby.

8.        Representations and Warranties. In order to induce the Administrative
Agent, the Collateral Agent and the Consenting Lenders to enter into this
Agreement, each Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent and the Lenders as follows:

 

6



--------------------------------------------------------------------------------

(a) The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct in
all material respects as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement will be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Amended Credit Agreement;

(b) The Persons appearing as Guarantors on the signature pages to this Amendment
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a guarantor thereunder;

(c) This Amendment has been duly authorized, executed and delivered by each of
the other Loan Parties party hereto and constitutes a legal, valid and binding
obligation of each such party, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(d) No Default or Event of Default has occurred and is continuing.

9.        Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended and modified by this
Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended and modified by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver or novation of any
right, power or remedy of any Lender, L/C Issuer, Swing Line Lender, the
Collateral Agent or the Administrative Agent under any of the Loan Documents,
nor constitute a waiver or novation of any provision of any of the Loan
Documents.

(d) The Administrative Agent, the Lenders and the Loan Parties agree that this
Amendment shall be a Loan Document for all purposes of the Credit Agreement (as
specifically amended by this Amendment) and the other Loan Documents.

10.        Waiver, Modification, Etc. No provision or term of this Amendment may
be modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.

11.        Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment.

 

7



--------------------------------------------------------------------------------

12.        Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in “pdf” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

13.        Release; Indemnification.

(a) Release. In further consideration of Administrative Agent’s, Collateral
Agent’s and each Consenting Lender’s execution of this Amendment, the Borrower
and the Guarantors, individually and on behalf of their successors (including
any trustees or any debtor-in-possession acting on behalf of Borrower or a
Guarantor), assigns, subsidiaries and affiliates, hereby forever release each of
the Administrative Agent, Collateral Agent and the Lenders and their respective
successors, assigns, parents, subsidiaries, and affiliates and their officers,
employees, directors, agents and attorneys (collectively, the “Releasees”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions and causes of actions (whether at law or in equity),
and obligations of every nature whatsoever (other than any obligations to
advance Loans under and in accordance with the Amended Credit Agreement),
whether liquidated or unliquidated, whether matured or unmatured, whether fixed
or contingent that Borrower or any Guarantor has or may have against the
Releasees, or any of them, in each case which arise from or relate to any
actions which the Releasees, or any of them, have or may have taken or omitted
to take in connection with the Amended Credit Agreement or the other Loan
Documents prior to the date hereof (including with respect to the Obligations,
any Collateral and any third parties liable in whole or in part for the
Obligations). This provision shall survive and continue in full force and effect
whether or not the Loan Parties shall satisfy all other provisions of the
Amended Credit Agreement or the other Loan Documents.

(b) Related Indemnity. The Borrower and each Guarantor hereby agree that its
release of the Releasees set forth in Section 12(a) shall include an obligation
to indemnify and hold the Releasees, or any of them, harmless with respect to
any and all liabilities, obligations, losses, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
incurred by the Releasees, or any of them, whether direct, indirect or
consequential, as a result of or arising from or relating to any proceeding by,
or on behalf of any Person, including officers, directors, agents, trustees,
creditors, partners or shareholders of the Borrower or any Guarantor or any
parent, subsidiary or affiliate of Borrower or such Guarantor, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation, common law principle or otherwise arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment or any other document executed
in connection herewith; provided, that Borrower shall not be liable for any
indemnification to a Releasee to the extent that any such liability, obligation,
loss, penalty, action, judgment, suit, cost, expense or disbursement results
from the applicable Releasee’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. The foregoing indemnity
shall survive the payment in full of the Obligations and the termination of the
Amended Credit Agreement and the other Loan Documents.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ William J. Wilson   Typed Name: William J. Wilson   Typed Title:
Senior Vice President

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:   /s/ William J. Wilson   Typed Name: William J. Wilson   Typed Title:
Senior Vice President

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Joon Hur   Typed Name: Joon Hur   Typed Title: Executive Director

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

TRUIST BANK,

as a Lender

By:   /s/ Joseph A. Massaroni   Typed Name: Joseph A. Massaroni   Typed Title:
Director

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Andrew Brown   Typed Name: Andrew Brown   Typed Title: Senior Vice
President

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:   /s/ Dylan Browdie  
Typed Name: Dylan Browdie   Typed Title: Assistant Vice President

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BORROWER:         ARMSTRONG FLOORING, INC.         By:  

/s/ Douglas B. Bingham

          Typed Name: Douglas B. Bingham           Typed Title: Senior Vice
President and Chief Financial Officer GUARANTOR:         AFI LICENSING LLC      
  By:  

/s/ Douglas B. Bingham

          Typed Name: Douglas B. Bingham           Typed Title: Vice President
and Treasurer

Armstrong Flooring, Inc.

Third Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ANNEX A: AMENDED CREDIT AGREEMENT

 

 

 

Deal CUSIP: 04238TAA0

Revolver CUSIP: 04238TAB8

Term Loan CUSIP: 04238TAC6

CREDIT AGREEMENT

Dated as of December 31, 2018

among

ARMSTRONG FLOORING, INC.,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer,

BOFA SECURITIES, INC.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.,

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

and

THE LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01        Defined Terms

     1  

1.02        Other Interpretive Provisions

     4253  

1.03        Accounting Terms

     4354  

1.04        Rounding

     4455  

1.05        Times of Day; Rates

     4455  

1.06        Letter of Credit Amounts

     4455  

1.07        UCC Terms

     4455  

1.08        Rates

     4456  

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     4456  

2.01        Loans

     4456  

2.02        Borrowings, Conversions and Continuations of Loans

     4556  

2.03        Letters of Credit

     4759  

2.04        Swingline Loans

     5568  

2.05        Prepayments

     5771  

2.06        Termination or Reduction of Commitments

     6075  

2.07        Repayment of Loans

     6176  

2.08        Interest and Default Rate

     6177  

2.09        Fees

     6278  

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate

     6379  

2.11        Evidence of Debt

     6380  

2.12        Payments Generally; Administrative Agent’s Clawback

     6481  

2.13        Sharing of Payments by Lenders

     6683  

2.14        Cash Collateral

     6784  

2.15        Defaulting Lenders

     6885  

2.16        Increase in Revolving Facility

     87  

2.17

  

2.16         Effect of Termination.

     7290  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     7291  

3.01        Taxes

     7291  

3.02        Illegality

     7796  

3.03        Inability to Determine Rates

     7796  

3.04        LIBOR Successor Rate

     7897  

3.05        Increased Costs; Reserves on Eurodollar Rate Loans

     80100  

3.06        Compensation for Losses

     82102  

3.07        Mitigation Obligations; Replacement of Lenders

     82102  

3.08        Survival

     83103  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     83103  

4.01        Conditions of Initial Credit Extension

     83103  

4.02        Conditions to all Credit Extensions

     86107  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     87108  

5.01        Existence, Qualification and Power

     87108  

5.02        Authorization; No Contravention

     87108  

5.03        Governmental Authorization; Other Consents

     88109  

5.04        Binding Effect

     88109  

5.05        Financial Statements; No Material Adverse Effect

     88109  

5.06        Litigation

     89110  

5.07        No Default

     89110  

5.08        Ownership of Property

     89111  

5.09        Environmental Compliance

     89111  

5.10        Insurance

     90112  

5.11        Taxes

     90112  

5.12        ERISA Compliance

     90112  

5.13        Margin Regulations; Investment Company Act

     91113  

5.14        Disclosure

     91113  

5.15        Compliance with Laws

     92114  

5.16        Solvency

     92114  

5.17        Casualty, Etc

     92114  

5.18        Sanctions Concerns and Anti-Corruption Laws; EEA Financial
Institutions

     92114  

5.19        Responsible Officers

     92115  

5.20        Subsidiaries; Equity Interests; Loan Parties

     93115  

5.21        Collateral Representations

     93115  

5.22        Labor Matters

     95118  

5.23        Certificate of Beneficial Ownership

     95119  

5.24        Surety Obligations

     95119  

5.25        Trade Relations

     95119  

5.26        Payables Practice

     96119  

5.27        Regulation H

     96119  

5.28        EEA Financial Institutions

     96119  

ARTICLE VI AFFIRMATIVE COVENANTS

     96120  

6.01        Financial Statements

     96120  

6.02        Certificates; Other Information

     97121  

6.03        Notices

     100125  

6.04        Payment of Obligations

     101126  

6.05        Preservation of Existence, Etc

     101126  

6.06        Maintenance of Properties

     101126  

6.07        Maintenance of Insurance

     102127  

6.08        Compliance with Laws

     102128  

6.09        Books and Records

     102128  

6.10        Inspection Rights

     103128  

6.11        Use of Proceeds

     103129  

6.12        Material Contracts

     103129  

6.13        Covenant to Guarantee Obligations

     104129  

6.14        Covenant to Give Security

     104130  

6.15        Further Assurances

     105131  

6.16        Anti-Corruption and Anti-Terrorism Laws

     105132  

6.17        Post Closing Deliverables

     105132  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

6.18        Accounts

     106132  

6.19        Inventory

     107133  

6.20        Equipment

     107134  

6.21        Location of Collateral

     108134  

6.22        Insurance of Collateral; Condemnation Proceeds; Protection of
Collateral

     108135  

6.23        Defense of Title

     109136  

6.24        LicensesIntellectual Property.

     109136  

ARTICLE VII NEGATIVE COVENANTS

     109137  

7.01        Liens

     109137  

7.02        Investments

     112140  

7.03        Indebtedness

     113142  

7.04        Fundamental Changes

     115144  

7.05        Dispositions

     116145  

7.06        Restricted Payments

     146  

7.07        Change in Nature of Business

     147  

7.08        Transactions with Affiliates

     148  

7.09        Burdensome Agreements

     148  

7.10        Use of Proceeds

     149  

7.11        Financial Covenants

     119149  

7.12        Amendments of Organization Documents; Fiscal Year; Legal Name, State
of Formation; Form of Entity and Accounting Changes

     119149  

7.13        Sale and Leaseback Transactions

     150  

7.14         Sanctions

     150  

7.15        Anti-Corruption Laws

     150  

7.16        ReservedAmendments to Term Loan Debt

     150  

7.17        Prepayments, Etc. of Indebtedness

     150  

7.18        Subsidiaries

     120150  

7.19        Tax Consolidation

     120151  

7.20        Swaps

     120151  

7.21         Plans

     151  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     151  

8.01        Events of Default.

     151  

8.02        Remedies upon Event of Default.

     154  

8.03        Application of Funds.

     154  

8.04        License

     156  

ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     156  

9.01        Appointment and Authority.

     156  

9.02        Rights as a Lender

     125157  

9.03        Exculpatory Provisions.

     157  

9.04        Reliance by Administrative Agent.

     158  

9.05        Delegation of Duties

     127159  

9.06        Resignation of Administrative Agent

     127159  

9.07        Non-Reliance on Administrative Agent and Other Lenders.

     161  

9.08        No Other Duties, Etc.

     161  

9.09        Administrative Agent May File Proofs of Claim; Credit Bidding.

     161  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

9.10        Collateral and Guaranty Matters

     163  

9.11        Secured Cash Management Agreements and Secured Hedge Agreements

     164  

9.12        Lender ERISA Representation

     164  

ARTICLE X CONTINUING GUARANTY

     166  

10.01      Guaranty

     166  

10.02      Rights of Lenders

     167  

10.03      Certain Waivers

     167  

10.04      Obligations Independent

     168  

10.05      Subrogation

     168  

10.06      Termination; Reinstatement

     168  

10.07      Stay of Acceleration

     168  

10.08      Condition of Borrower

     168  

10.09      Appointment of Borrower

     169  

10.10      Right of Contribution

     169  

10.11      Keepwell

     169  

10.12      Additional Guarantor Waivers and Agreements

     169  

ARTICLE XI MISCELLANEOUS

     170  

11.01      Amendments, Etc.

     170  

11.02      Notices; Effectiveness; Electronic Communications

     173  

11.03      No Waiver; Cumulative Remedies; Enforcement

     176  

11.04      Expenses; Indemnity; Damage Waiver

     176  

11.05      Payments Set Aside

     178  

11.06      Successors and Assigns

     179  

11.07      Treatment of Certain Information; Confidentiality

     184  

11.08      Right of Setoff

     185  

11.09      Interest Rate Limitation

     186  

11.10      Counterparts; Integration; Effectiveness

     186  

11.11      Survival of Representations and Warranties

     186  

11.12      Severability

     187  

11.13      Replacement of Lenders

     187  

11.14      Governing Law; Jurisdiction; Etc.

     188  

11.15      Waiver of Jury Trial

     189  

11.16      Subordination

     189  

11.17      No Advisory or Fiduciary Responsibility

     190  

11.18      Electronic Execution

     190  

11.19      USA PATRIOT Act Notice

     191  

11.20      Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     191  

11.21      Time of the Essence

     192  

11.22      ENTIRE AGREEMENT

     192  

11.23      Acknowledgement Regarding Any Supported QFCs

     192  

 

-iv-



--------------------------------------------------------------------------------

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(c)

   Responsible Officers

Schedule 5.10

   Insurance

Schedule 5.20(a)

   Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.20(b)

   Loan Parties

Schedule 5.21(b)

   Intellectual Property

Schedule 5.21(c)

   Documents, Instrument, and Tangible Chattel Paper

Schedule 5.21(d)(i)

   Deposit Accounts & Securities Accounts

Schedule 5.21(d)(ii)

   Electronic Chattel Paper & Letter-of-Credit Rights

Schedule 5.21(e)

   Commercial Tort Claims

Schedule 5.21(f)

   Pledged Collateral

Schedule 5.21(g)

   Properties

Schedule 5.21(h)

   Material Contracts

Schedule 7.01

   Existing Liens

Schedule 7.02

   Existing Investments

Schedule 7.03

   Existing Indebtedness

Schedule 7.05

   Dispositions

Schedule 7.09

   Burdensome Agreements

Schedule 7.11

   Financial Covenants

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule 1.01(a)

   Certain Addresses for Notices

Schedule 1.01(b)

   Initial Commitments and Applicable Percentages

Schedule 1.01(d)

   Existing Letters of Credit

Schedule 6.17

   Post Closing Deliverables

EXHIBITS

 

Exhibit A

   Form of Administrative Questionnaire

Exhibit B

   Form of Assignment and Assumption

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Form of Joinder Agreement

Exhibit E

   Form of Loan Notice

Exhibit F

   Form of Permitted Acquisition Certificate

Exhibit G

   Form of Revolving Note

Exhibit H

   Form of Secured Party Designation Notice

Exhibit I

   Form of Solvency Certificate

Exhibit J

   Form of Swingline Loan Notice

Exhibit K

   Form of Term Note[Intentionally Omitted]

Exhibit L

   Form of Officer’s Certificate

Exhibit M

   Forms of U.S. Tax Compliance Certificates

Exhibit N

   Form of Funding Indemnity Letter

Exhibit O

   Form of Landlord Waiver

Exhibit P

   [Intentionally Omitted]

Exhibit Q

   Form of Authorization to Share Insurance Information

Exhibit R

   Form of Notice of Loan Prepayment

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of December 31, 2018, among Armstrong
Flooring, Inc., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to
$100,000,00090,000,000, as of the SecondThird Amendment Effectiveness Date, and

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Priority Collateral” means “ABL Priority Collateral” under and as defined
in the Intercreditor Agreement.

“Account” has the meaning set forth in the UCC, in each case including all
rights to payment for goods sold or leased, or for services rendered, whether or
not they have been earned by performance.

“Account Debtor” has the meaning set forth in the UCC.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

1



--------------------------------------------------------------------------------

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that Additional Secured Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

“Adjustment Date” has the meaning specified in Section 3.04.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the collective reference to the Administrative Agent, the
Collateral Agent, the Lead Arrangers and the Syndication Agents, or any of them,
as the context may require.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of Revolving Facility most recently in effect,
giving effect to any subsequent assignments. The Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 1.01(b)

 

2



--------------------------------------------------------------------------------

or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Net
Leverage Ratio), it being understood that the Applicable Rate for (a) Revolving
Loans that are Base Rate Loans shall be the percentage set forth under the
column “Base Rate Loans”, (b) Revolving Loans that are Eurodollar Rate Loans
shall be the percentage set forth under the column “Eurodollar Rate & Letter of
Credit Fee”, (c) that portion of the Term Loan comprised of Base Rate Loans
shall be the percentage set forth under the column “Base Rate Loans”, (d) that
portion of the Term Loan comprised of Eurodollar Rate Loans shall be the
percentage set forth under the column “Eurodollar Rate & Letter of Credit Fee”,
(e) the Letter of Credit Fee shall be the percentage set forth under the column
“Eurodollar Rate & Letter of Credit Fee”, and (fd) the Commitment Fee shall be
the percentage set forth under the column “Commitment Fee”:

 

Applicable Rate

Level

  Consolidated Net
Leverage Ratio    Eurodollar Rate &
Letter of Credit
Fee     Base Rate
Loans     Commitment
Fee

1

  < 1.25:1      2.75 %      1.75 %       0.75%     0.15%0.375%

2

  ³ 1.25:1 but <
2.00:1      3.25 %      2.25 %       1.25%     0.20%0.375%

3

  ³ 2.00:1 but <
2.50:1      3.50 %      2.50 %       1.50%     0.25%0.375%

4

  ³ 2.50:1 but <
3.00:1      3.75 %      2.75 %       1.75%     0.30%
0.50%

5

  ³ 3.00:1      4.00 %      3.00 %       2.00%     0.35%
0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply, in each case as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the first Business Day following the date on which such Compliance Certificate
is delivered; provided, further, that if the ratio of the Average Daily
Availability to the Average Line Cap for the period covered by any Compliance
Certificate delivered pursuant to Section 6.02(b) is less than 20.0%, then
Pricing Level 5 shall apply, as of the first Business Day immediately following
the date such Compliance Certificate is delivered, and shall remain in effect
until the first Business Day following the date on which the next Compliance
Certificate is delivered.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) as of the FirstThird Amendment
Effectiveness Date, the initial Applicable Rate shall be the rate set forth in
Level 25 until the first Business Day immediately following the date a
Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.02(b) for the first full fiscal quarter to occur following the
FirstThird Amendment Effectiveness Date to the Administrative Agent. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.

The Applicable Rate set forth above shall be increased as, and to the extent,
required by Section 2.16.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to anythe Revolving
Facility, a Revolving Lender that has a Commitment with respect to suchthe
Revolving Facility or holds a Loan under such Facility at such time, (b) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03, the Revolving
Lenders and (c) with respect to the Swingline Sublimit, (i) the Swingline Lender
and (ii) if any Swingline Loans are outstanding pursuant to Section 2.04(a), the
Revolving Lenders.

“Appraised Value” has the meaning ascribed to such term in the Term Loan
Agreement as in effect on the Third Amendment Effectiveness Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as a Lead Arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Assignment of Claims Act” means, collectively, 31 U.S.C. § 3727 (Assignment of
Claims) and 41 U.S.C. § 15 (Transfers of Contracts/Assignment of Claims;
Assignment Not Subject to Reduction or Setoff).

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for athe fiscal year ended December 31, 2017
(or such other fiscal year as specified) and the related Consolidated statements
of income or operations, shareholders’ equityShareholders’ Equity and cash flows
for such fiscal year of the Borrower and its Subsidiaries, including the notes
thereto.

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit Q (or such other form as required by each
of the Loan Party’s insurance companies).

“Availability” means the Borrowing Base minus the Total Revolving Outstandings.

“Availability Block” has the meaning ascribed to such term on Schedule 7.11

“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Warranty Reserve; (d) the
Dilution Reserve; (e) the Bank Product Reserve; (f) liabilities secured by Liens
upon Collateral that are or may be senior to the Administrative Agent’s Liens
(but imposition of any such reserve shall not waive an Event of Default arising
therefrom); (g) the Term Loan Pushdown Reserve; (h) the Availability Block; and
(hi) additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time.

“AWP Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of November 14, 2018, by and between Armstrong Flooring, Inc. and Tarzan Holdco,
Inc., in the form of the certified copy delivered to the Administrative Agent on
the Closing Date (without giving effect to any amendment, modification
(including, without limitation any updates to exhibits, annexes and schedules
thereto) or any consent or waiver thereto by any party thereto, in each case,
that is material and adverse to the interests of the Lenders, without the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld, delayed or conditioned).

“AWP Sale” the sale of all of the issued and outstanding shares of Armstrong
Wood Products, Inc., including its direct and indirect wholly owned
subsidiaries, pursuant to the terms of the AWP Purchase Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its sole discretion with respect to
that portion of the Secured Obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided
that if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means Armstrong Flooring, Inc., a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

“Borrowing Base” means, on any date of determination, an amount equal to the
lesser of:

 

6



--------------------------------------------------------------------------------

(a)        the aggregate Revolving Commitments; or

(b)        the sum of, without duplication:

(i)        the Value of Eligible Accounts of Account Debtors with a Corporate
Rating of at least BBB- by S&P and Baa3 by Moody’s multiplied by the advance
rate of 90%, plus

(ii)        the Value of Eligible Accounts of Account Debtors not covered by
clause (a) above multiplied by the advance rate of 85%, plus

(iii)        the lesser of (i) 70% of the Value of Eligible Inventory and
(ii) 85% of the NOLV Percentage of the Value of Eligible Inventory, plus

(iv)         during the M&E Availability Period, the M&E Sublimit as of such
time, plus

(v)         100% of Eligible Pledged Cash of the Borrower, minus

(iv)         (vi) all Availability Reserves, any change therein to become
effective immediately upon notification thereof to the Borrower by the
Administrative Agent.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as the Administrative Agent deems appropriate in its
Permitted Discretion to assure that the Borrowing Base is calculated in
accordance with the terms of this Agreement.

Notwithstanding anything to the contrary in this Agreement, any Accounts,
Inventory, Equipment, or other Property acquired in a Permitted Acquisition or
otherwise outside the Ordinary Course of Business or added to the Borrowing Base
as a result of the addition of a new Borrower hereunder, in each case shall not
be included in the calculation of the Borrowing Base until completion of
applicable field examinations and appraisals (which shall not be included in any
limits on the Borrower’s reimbursement obligations provided in Section 6.10)
satisfactory to the Administrative Agent.

“Borrowing Base Report” means a report of the Borrowing Base, in form and
substance satisfactory to the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Businesses” means, at any time, a collective reference to the businesses
operated by Borrower and its Subsidiaries at such time.

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capital Stock Equivalents” means warrants, options or other rights for the
purchase, acquisition or exchange of any items of Capital Stock (including
through convertible securities).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of Secured Obligations, in an amount equal to (a) with
respect to L/C Obligations, one hundred and five percent (105%) of the aggregate
L/C Obligations, and (b) with respect to any inchoate, contingent or other
Secured Obligations, the Administrative Agent’s good faith estimate of the
amount due or to become due, including fees, expenses and indemnification
hereunder. “Cash Collateral” has a correlative meaning.

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within twelve (12) months of the date of acquisition; (b) certificates
of deposit, time deposits and bankers’ acceptances maturing within twelve
(12) months of the date of acquisition, and overnight bank deposits, in each
case which are issued by Bank of America or a commercial bank organized under
the laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than thirty (30) days for underlying
investments of the types described in clauses (a) and (b) entered into with any
bank described in clause (b); (d) commercial paper issued by Bank of America or
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and maturing within
nine (9) months of the date of acquisition; and (e) shares of any money market
fund that has substantially all of its assets invested continuously in the types
of investments referred to above, has net assets of at least $500,000,000 and
has the highest rating obtainable from either Moody’s or S&P.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, commercial credit and
merchant card services (including purchasing cards and e-payables), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

 

8



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%)% or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(b)        during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i)

 

9



--------------------------------------------------------------------------------

above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or

(c)         a “change of control” or similar event, as defined in the Term Loan
Agreement or any other Term Loan Document shall have occurred.

“China Facility” means that certain RMB 60 million line of credit extended by
the Bank of China, Wujiang Branch to the Borrower, expiring on February 24,
2021.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Joinder Agreement, each of the collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the AdministrativeCollateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the secured obligations identified in the Collateral Documents,
and its successors and assigns in such capacity.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C by which the Borrower certifies (a) compliance with Section 7.11, and
(b) from and after the earlier of (i) Consolidated Fixed Charge Coverage Ratio
Stabilization Date, or (ii) December 31, 2021, calculation of the Consolidated
Fixed Charge Coverage Ratio, regardless of whether a Financial Covenant Trigger
Period is in effect and the other matters contained therein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

10



--------------------------------------------------------------------------------

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Borrowing Base Report” means a report setting forth each of the
Borrowing Base and the Term Loan Borrowing Base, in form and substance
satisfactory to the Administrative Agent.

“ Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a Consolidated basis, all Capital Expenditures.

“Consolidated Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period, minus (b) Consolidated Capital Expenditures (except those financed with
Indebtedness for borrowed money other than Loans) for such period, minus (c) the
aggregate amount of federal, state and local income taxes paid in cash during
such period, minus (d) cash payments pertaining to the Borrower’s U.S.
post-retirement defined benefit plan that were not included in calculating
Consolidated Net Income for such period, minus (e) Consolidated Interest Charges
to the extent paid in cash during such period, minus (f) the aggregate principal
amount of all redemptions or similar acquisitions for value of outstanding
Indebtedness for borrowed money or regularly scheduled principal payments with
respect to any Indebtedness for borrowed money, in each case during such period
(excluding, for the avoidance of doubt, voluntary payments or principal
prepayments of the Revolving Facility except if in conjunction with a reduction
in the Revolving Commitments).

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP,

(a)        Consolidated Net Income for the most recently completed Measurement
Period plus

(b)        the following to the extent deducted in calculating such Consolidated
Net Income (without duplication): (i) Consolidated Interest Charges, (ii) the
provision for federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization expense, and (iv) non-cash expenses and
losses relating to pensions (excluding any such non-cash charges or losses to
the extent (A) there were cash charges with respect to such charges and losses
in past accounting periods or (B) there is a reasonable expectation that there
will be cash charges with respect to such charges and losses in future
accounting periods), (v) one-time non-recurring cost initiative charges embedded
in cost of goods sold paid in (but only cash charges) and which taken together
with cost initiative charges embedded in selling, general and administrative
expenses described in clause (vi) below shall be limited to $2,250,000 in any
Measurement Period, (vi) one-time cost initiative charges embedded in selling,
general and administrative expenses (but only cash charges) and which taken
together with cost initiative charges embedded in cost of goods sold described
in clause (v) above shall be limited to $2,250,000 in any Measurement Period,
provided that the sum of (vi) and (v) above shall not comprise more than 12.5%
of Consolidated EBITDA, (vii) non-cash compensation charges or other non-cash
expenses or charges arising from the grant of or issuance or repricing of stock,
stock options or other

 

11



--------------------------------------------------------------------------------

equity-based awards to the directors, officers and employees of the Borrower and
its Subsidiaries, and (viii) other non-cash items (including (A) unrealized
gains and losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FAS 52 and (B) any increase in costs of sales as a result of the step-up in
inventory valuation to the extent non-cash and any increase in amortization or
depreciation or other non-cash charges resulting from the application of
purchase accounting and accounting for debt restructuring (including gains or
losses from debt modification or extinguishment) in relation to the transactions
occurring on the Second Amendment Effectiveness Date incurred no later than 180
days after the Second Amendment Effectiveness Date or any acquisition that is
consummated after the Second Amendment Effectiveness Date reducing Consolidated
Net Income (excluding any such non-cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period, less

(c)        from and after the earlier of (i) Consolidated Fixed Charge Coverage
Ratio Stabilization Date, or (ii) December 31, 20212022, cash payments
pertaining to the Borrower’s U.S. post-retirement defined benefit plan that were
not included in calculating Consolidated Net Income, less

(d)        without duplication and to the extent reflected as a gain or
otherwise included in the calculation of Consolidated Net Income for such
period, non-cash gains relating to pensions (excluding any such non-cash gains
to the extent (A) there were cash gains with respect to such gains in past
accounting periods or (B) there is a reasonable expectation that there will be
cash gains with respect to such gains in future accounting periods), provided
that if any non-cash expenses or income related to pensions in the current
accounting period are ever paid for or received in cash in a future accounting
period, the Consolidated EBITDA for the future accounting period will reflect
the associated increase or decrease from receipt or payment.

Notwithstanding the foregoing, Consolidated EBITDA for the Borrower and its
Subsidiaries for each fiscal quarter ending as of the date set forth below shall
be deemed to be equal to the amount set forth immediately to the right of such
date:

 

Month

     Consolidated EBITDA  

fiscal quarter ending March 31, 2019

     $(3,600,000)  

fiscal quarter ending June 30, 2019

     $15,600,000  

fiscal quarter ending September 30, 2019

     $6,641,000  

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA, less
(ii) the aggregate amount of all Consolidated Capital Expenditures (except those
financed with Borrowed MoneyIndebtedness for borrowed money other than Loans),
less (iii) the aggregate amount of federal, state, local and foreign income
taxes paid in cash, to (b) the sum of (i) Consolidated Interest Charges to the
extent paid in cash,

 

12



--------------------------------------------------------------------------------

plus (ii) the aggregate principal amount of all redemptions or similar
acquisitions for value of outstanding debt for borrowed money or regularly
scheduled principal payments (excluding, for the avoidance of doubt, voluntary
payments or principal prepayments of the Revolving Facility except if in
conjunction with a reduction in the Revolving Commitments), plus
(iii) Restricted Payments (other than Permitted Share Repurchases consummated in
the fiscal year ending December 31, 2019), in each case, of or by the Borrower
and its Subsidiaries for the most recently completed Measurement Period.

“Consolidated Fixed Charge Coverage Ratio Stabilization Date” means the first
date occurring after the Second Amendment Effectiveness DateMarch 31, 2023, that
the Administrative Agent shall have received a certificate of an authorized
officera Responsible Officer of the Borrower demonstrating that the Consolidated
Fixed Charge Coverage Ratio of the Borrower and its Subsidiaries as of the end
of the most recently ended Measurement Period was at least 1.00 to 1.00 for two
(2) consecutive quarters.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Secured Obligations and all obligations under
the Senior Credit FacilityTerm Loan Agreement) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) the principal portion of all obligations under
conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary
courseOrdinary Course of businessBusiness ); (d) the maximum amount available to
be drawn under issued and outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (e) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary
courseOrdinary Course of businessBusiness); (f) all Attributable Indebtedness;
(g) all preferred stock or other Equity Interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date; (h) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
(i) the Swap Termination Value, if any, under any Swap Contract; (j) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (i) above of Persons other than the
Borrower or any Subsidiary; and (k) all Indebtedness of the types referred to in
clauses (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the

 

13



--------------------------------------------------------------------------------

Borrower and its Subsidiaries on a Consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, less the amount
of cash denominated in U.S. Dollars on deposit in the United States in accounts
in an amount not to exceed $25,000,000, to (b) Consolidated EBITDA for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis before
discontinued operations for the most recently completed Measurement Period;
provided that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, and (c) any income (or loss) for such Measurement Period of
any Person if such Person is not a Subsidiary, except that the Borrower’s equity
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso). For the avoidance of doubt, gains from the sale of any real
property will not be included in Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of any Person.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earn-outs and other contingent
obligations that

 

14



--------------------------------------------------------------------------------

should be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP in connection with such Acquisition,
(e) all amounts paid in respect of covenants not to compete and consulting
agreements that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP, and other affiliated contracts in
connection with such Acquisition, and (f) the aggregate fair market value of all
other consideration given by the Borrower or any Subsidiary in connection with
such Acquisition. For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Borrower shall be valued in accordance
with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative

 

15



--------------------------------------------------------------------------------

Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any comprehensive
Sanction.

“Dilution Percent” means the percent, determined for the Borrower for the most
recent fiscal quarter, equal to (a) bad debt write-downs or writeoffs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to the Borrower’s Accounts, divided by (b) gross sales of the
Borrower.

“Dilution Reserve” means the aggregate amount of reserves, as established by the
Administrative Agent from time to time, in an amount equal to the sum of
(a) with respect to Eligible Accounts of Account Debtors with a Corporate Rating
of Ba1 or BB+ or below or without a Corporate Rating, the Value of such Eligible
Accounts multiplied by the Borrower’s Dilution Percent (or such other
calculation procedure as may be agreed by the Administrative Agent and the
Borrower), plus (b) with respect to all other Eligible Accounts, the Value of
such Eligible Accounts multiplied by the sum of (i) the Dilution Percent used in
clause (a) plus (ii) 2.5%.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
Borrower or any of its Subsidiaries (including the Capital Stock of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division, but excluding: (a) the
Permitted Transfers; (b) [reserved]; (c) the sale, lease, license, transfer or
other disposition of machinery, equipment or other Property no longer used or
useful in the conduct of business; (d) any sale, lease, license, transfer or
other disposition of Property to any Loan Party; (ec) any Disposition to the
extent constituting a Permitted Investment; (fand (d) any sale, lease, license,
transfer or other disposition of Property by any Foreign Subsidiary to Borrower
or any of its Subsidiaries; (g) dispositions of equipment or real property to
the extent that (i) such property is exchanged for credit against the purchase
price of

 

16



--------------------------------------------------------------------------------

similar replacement equipment or property, or (ii) the proceeds of such
disposition are applied to the purchase price of such replacement equipment or
property in the period required under Section 2.05(b)(i); (h) [reserved];
(i) [reserved]; (j) dispositions set forth on Schedule 7.05; and (h) Involuntary
Dispositions.

“Division” means the creation of one or more new limited liability companies by
means of any statutory division of a limited liability company pursuant to any
applicable limited liability company act or similar statute of any jurisdiction.
“Divide” shall have a meaning correlative to the foregoing.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dominion Account” means a special account established by the Borrower at Bank
of America or a bank acceptable to the Administrative Agent, over which the
Administrative Agent has exclusive control for withdrawal purposes.

“Dominion Trigger Period” means the period (a) commencing on any day that (i) an
Event of Default occurs or (ii) Availability at any time is less than the
greater of (A) $10,000,00013,500,000 and (B)  1015% of the Line Cap for a period
of five (5) consecutive days, and (b) continuing until the date that, at all
times during each of the preceding 30 consecutive days, both (i) no Event of
Default has occurred or been continuing and (ii) Availability has been greater
than the greater of (A) $10,000,00013,500,000 and (B)  1015% of the Line Cap at
all times (provided that Dominion Trigger Periods shall not end more than three
times in any calendar year).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” means an Account owing to the Borrower that arises in the
Ordinary Course of Business from the sale of goods or rendition of services, is
payable in Dollars and is deemed by the Administrative Agent, in its Permitted
Discretion, to be an Eligible Account. Without limiting the foregoing, no
Account shall be a Eligible Account if (a) it is unpaid for more than sixty
(60) days after the original due date; (b) 50% or more

 

17



--------------------------------------------------------------------------------

of the Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) (i) except with respect to Accounts of Home Depot, Lowes
Home Improvement and The Belknap White Group, Inc., when aggregated with other
Accounts owing by the Account Debtor, it exceeds 10% of the aggregate Eligible
Accounts (or such higher percentage as the Administrative Agent may establish
for the Account Debtor from time to time), (ii) with respect to Accounts of Home
Depot or Lowes Home Improvement, when the Accounts owing by such Account Debtors
are aggregated with all other Accounts owing by such Account Debtor and its
Affiliates, it exceeds 35% of the aggregate Eligible Accounts and (iii) with
respect to Accounts of The Belknap White Group, Inc., when the Accounts owing by
The Belknap White Group, Inc. are aggregated with all other Accounts owing by
The Belknap White Group, Inc. and its Affiliates, it exceeds 25% of the
aggregate Eligible Accounts; (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) a proceeding under
any Debtor Relief Law has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is the
target of any Sanction or on any specially designated nationals list maintained
by OFAC; or the Borrower is not able to bring suit or enforce remedies against
the Account Debtor through judicial process; (g) the Account Debtor is organized
or has its principal offices or assets outside of the United States, unless the
Account is supported by a letter of credit (delivered to and directly drawable
by the Administrative Agent) or credit insurance satisfactory in all respects to
the Administrative Agent; (h) it is owing by a Governmental Authority, unless
(i) the Account Debtor is the U.S. or any department, agency or instrumentality
thereof and the Account has been assigned to the Administrative Agent in
compliance with the federal Assignment of Claims Act or (ii) such Account is
backed by a letter of credit reasonably acceptable to the Administrative Agent
and which is in the possession of the Administrative Agent; (i) it is not
subject to a duly perfected, first priority Lien in favor of the Administrative
Agent, or is subject to any other Lien; (j) the goods giving rise to it have not
been delivered to the Account Debtor, the services giving rise to it have not
been accepted by the Account Debtor, or it otherwise does not represent a final
sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment; (l) its payment has been extended or the Account
Debtor has made a partial payment; (m) it arises from a sale to an Affiliate,
from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes; (n) it represents a progress
billing or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (o) it has not been billed
to the applicable Account Debtor; (p) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof; or
(q) it constitutes a “memo billing” or similar arrangement for Inventory or
other goods shipped to a distributor (regardless of whether such distributor,
Home Depot or Lowes Home Improvement or other Person is listed as the Account
Debtor) resulting in an offset against receivables on the balance sheet of the
Borrower for all or any portion of the Inventory or goods so shipped.

 

18



--------------------------------------------------------------------------------

In calculating delinquent portions of Accounts under clauses (a) and (b),
(i) credit balances of Home Depot and Lowes Home Improvement of more than ninety
(90) days after the original due date shall be excluded and (ii) with respect to
any other Account Debtors, credit balances of more than sixty (60) days after
the original due date shall be excluded.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Eligible Inventory” means Inventory owned by the Borrower that the
Administrative Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it (a) is goods that are first quality work-in-process approved
by Agent, finished goods or raw materials, and not packaging or shipping
materials, labels, samples, display items or bags; (b) is not held on
consignment, nor subject to any deposit or down payment; (c) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (d) is not slow-moving, perishable, obsolete or unmerchantable, and
does not constitute returned or repossessed goods; (e) meets all standards
imposed by any Governmental Authority, has not been acquired from a Person that
is the target of any Sanction or on any specially designated nationals list
maintained by OFAC, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein
and in the other Loan Documents; (g) is subject to the Administrative Agent’s
duly perfected, first priority Lien, and no other Lien; (h) is at a Permitted
Inventory Location within the United States (including any state or commonwealth
thereof), is not in transit except between locations of the Borrower and is not
consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts the Borrower’ or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate Lien
Waiver; (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; and (l) it does not
consist of any purchase price variance.

“Eligible Machinery and Equipment” means all Equipment of the Borrower reflected
in the most recent Borrowing Base Certificate, except any Equipment with respect
to which any of the exclusionary criteria set forth below applies (unless Agent
in its Permitted Discretion elects to include such Equipment). No Equipment
shall be Eligible Machinery and Equipment if:

(a) the Borrower does not have good, valid and marketable title thereto; or

(b) such Equipment is not located in the United States; or

 

19



--------------------------------------------------------------------------------

(c) such Equipment is located in a public warehouse or in possession of a bailee
or in a facility leased by the Borrower; provided, that Equipment situated at a
location not owned by a Loan Party will be Eligible Machinery and Equipment if
the Administrative Agent has received a Lien Waiver with respect to such
location (and, if no such Lien Waiver has been received with respect to such
location, such Equipment may nevertheless be Eligible Machinery and Equipment in
the Permitted Discretion of the Administrative Agent but the Administrative
Agent may impose Rent and Charges Reserves with respect to such location); or

(d) it is not at all times subject to the Administrative Agent’s duly perfected
first-priority security interest or is subject to a Lien that is not a Permitted
Lien; or

(e) it is obsolete, unmerchantable or is not in good working condition; or

(f) it is damaged or defective and is not repairable; or

(g) it is located at an outside repair facility (unless payables in respect
thereof are reserved); or

(h) it is not serviced or maintained in accordance with industry standards; or

(i) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(j) it does not meet in all material respects all standards imposed by any
applicable Governmental Authority; or

(k) it is not used or held for sale in the ordinary course of the Borrower’s
business;

(l) it is not covered by casualty insurance reasonably acceptable to the
Administrative Agent; or

(m) it constitutes a “Fixture” under the applicable laws of the jurisdiction in
which such Equipment is located.

If any Equipment at any time ceases to be Eligible Machinery and Equipment for
any reason (including any permitted Disposition thereof), such Equipment shall
promptly be excluded from the calculation of the Borrowing Base.

“Eligible Pledged Cash” means at any date of determination thereof, 100% of the
unrestricted cash of the Borrower at such date that does not constitute
operating cash of the Borrower, is segregated from operating and other cash of
the Borrower and its Subsidiaries, is on deposit in one or more Eligible Pledged
Cash Accounts, and is subject to a duly perfected first priority Lien in favor
of the Administrative Agent.

“Eligible Pledged Cash Account” means each special account established in the
United States by a Borrower at Bank of America and which is designated as an
“Eligible

 

20



--------------------------------------------------------------------------------

Pledged Cash Account” on Schedule 1.01 or otherwise designated by Agent as an
“Eligible Pledged Cash Account” in its Permitted Discretion; provided that not
more frequently than once per month, the Borrower may, upon not less than two
(2) Business Days prior written notice to the Administrative Agent, decrease the
amount of Eligible Pledged Cash by withdrawing cash from its respective Eligible
Pledged Cash Account(s), if immediately before such withdrawal no Default or
Event of Default exists or would exist after giving effect thereto, prior to and
after giving effect to such withdrawal, Availability shall not be less than
zero, the Borrower deliver a Borrowing Base Certificate to the Administrative
Agent reflecting solely the change in the Borrowing Base, after giving effect to
such withdrawal, and the Borrowing Base shall be reduced immediately upon such
withdrawal.

“Environmental Agreement” means each agreement of the Loan Parties with respect
to any Eligible Mortgaged Property, pursuant to which the Loan AgreementParties
agree to indemnify and hold harmless the Administrative Agent and other Secured
Parties from liability under any Environmental Laws, each in form and substance
reasonably acceptable to the Administrative Agent.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” means all “equipment” as defined in the UCC and includes all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other fixed assets owned by the Borrower and used or held for sale by the
Borrower in the ordinary course of its businessOrdinary Course of Business,
whether now owned or hereafter acquired by the Borrower and wherever located,
and all parts, accessories and special tools and all increases and accessions
thereto and substitutions and replacements therefor.

“Equipment Appraisal” means (a) on the Second Amendment Effectiveness Date, with
respect to machinery and equipment, Hilco Valuation Services’ report dated

 

21



--------------------------------------------------------------------------------

November 18, 2019, or (b) a replacement Equipment appraisal delivered pursuant
to Section 6.10 hereof, whichever is in effect as of such date.

“Equity Interests” means, with respect to any Person, any Capital Stock or
Capital Stock Equivalents of such Person.

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition. The term “Equity Issuance” shall not
be deemed to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the per
annum rate of interest determined by the Administrative Agent at or about 11:00
a.m. (London time) two (2) Business Days prior to an interest period, for a

 

22



--------------------------------------------------------------------------------

term equivalent to such period, equal to the London interbank offered rate
(“LIBOR”), or comparable or successor rate approved by Administrative Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Administrative Agent from time to time); provided, that,
any comparable or successor rate shall be applied by the Administrative Agent,
if administratively feasible, in a manner consistent with market practice; and
provided further, that, in no event shall the Eurodollar Rate be less than zero;
and

(b) for an Interest Periodany interest calculation with respect to a Base Rate
Loan on any date, a per annum rate equal to the greater of (a) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”; (b) the Federal Funds Rate for such day, plus
one-half percent (0.50%); or (c) LIBOR for a thirty (30) day interest period as
of such day, plus one percent (1.0%);

provided, that, in no event shall the BaseEurodollar Rate be less than zeroone
percent (1.0%).

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any Intellectual Property for which a perfected Lien thereon
is not effected either by filing of a UCC financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) the Equity Interests of
any Foreign Subsidiary of any Loan Party to the extent not required to be
pledged to secure the Secured Obligations pursuant to the Collateral Documents
and (d) any property which, subject to the terms of Section 7.03(e), is subject
to a Lien pursuant to documents that prohibit such Loan Party from granting any
other Liens in such property.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable

 

23



--------------------------------------------------------------------------------

to Swap Contracts for which such Guaranty or Lien is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(d).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary courseOrdinary Course of businessBusiness ,
including tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings and proceeds of Involuntary
Dispositions), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations (other than contingent indemnification obligations) have been
indefeasibly paid in full in cash, including any interest, fees and other
charges accruing during a proceeding under any Debtor Relief Law (whether or not
allowed in the proceeding), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

24



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average per annum
rate (rounded up to a whole multiple of 1/100 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by the Administrative
Agent; provided, that, in no event shall the Federal Funds Rate be less than
zero.

“Fee Letter” means the letter agreement, dated December 3, 2018, between the
Borrower, the Administrative Agent and the Arranger.

“Financial Covenant Trigger Period” means, from and after the earlier of
(a) Consolidated Fixed Charge Coverage Ratio Stabilization Date, or
(b) DecemberMarch 31, 20212023, any period (x) commencing on any day that (i) an
Event of Default occurs or (ii) Availability at any time is less than the
greater of (A) $12,500,00011,250,000 and (B) 12.5% of the Line Cap, and
(y) continuing until the date that, at all times during each of the preceding 30
consecutive days, both (i) no Event of Default has occurred or been continuing
and (ii) Availability has been greater than the greater of (A) 
$12,500,00011,250,000 and (B) 12.5% of the Line Cap at all times.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 1, 2019 by and among the Administrative Agent, the Borrower, the
other Loan Parties and each Lender party thereto.

“First Amendment Effectiveness Date” means November 1, 2019.

“First Amendment Fee Letter” has the meaning set forth in Section 2.09(b).

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

25



--------------------------------------------------------------------------------

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Loan Party or Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal amount of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary courseOrdinary Course of
businessBusiness);

(d) all obligations arising under standby letters of credit and similar
obligations that back obligations that would constitute Indebtedness (but
specifically excluding those that support performance obligations);

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary courseOrdinary
Course of businessBusiness and other than obligations with respect to
compensation in each case that are not past due for more than ninety (90) days);

(f) all Attributable Indebtedness;

 

26



--------------------------------------------------------------------------------

(g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit N.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to the terms of the Credit
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the

 

27



--------------------------------------------------------------------------------

primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness of the
kind described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.13,
and (b) with respect to Additional Secured Obligations owing by any Loan Party
or any of its Subsidiaries and any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.11) under the
Guaranty, the Borrower.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

 

28



--------------------------------------------------------------------------------

“Incremental Availability” has the meaning set forth in Section 2.16(a).

“Incremental Increase” has the meaning set forth in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, and has liability for such obligations, but only to
the extent there is recourse to such Person for payment thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Inspection Trigger Event” means either (a) an Event of Default occurs or
(b) Availability at any time is less than the greater of (i) 
$20,000,00018,000,000 and (ii) 20.0% of the Line Cap for a period of five
(5) consecutive days.

“Insurance Subsidiary” means a Subsidiary established by Borrower or any of its
Subsidiaries for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by Borrower or any of
its Subsidiaries or joint ventures or to insure unrelated businesses, provided
that such unrelated business premiums do not exceed 35% of the annual premiums
collected by such Subsidiary.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” means intercompany indebtedness among any of the Borrower
and its Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Third Amendment Effectiveness Date, by and between the Administrative
Agent and the Term Loan Agent, and acknowledged by the Loan Parties.

 

29



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the first calendar day of each April, July, October and January
and the Maturity Date of the Facility under which such Loan was made (with
Swingline Loans being deemed made under the Revolving Facility for purposes of
this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date thirty (30), sixty (60), ninety
(90) or, if available from all Lenders, one hundred eighty (180) days thereafter
(in each case, subject to availability), as selected by the Borrower Agent in
its Loan Notice; provided that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a Eurodollar Rate Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of the ending month, then the Interest Period shall expire
on such month’s last Business Day; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
succeeding Business Day, unless the result of such extension would be to extend
such payment into another calendar month, in which case such payment shall be
made on the next preceding Business Day; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Inventory” has the meaning set forth in the UCC or any other Applicable Law, as
applicable, including all goods intended for sale, lease, display or
demonstration; all goods provided under a contract for services; all work in
process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, transformation,
printing, packing, shipping, advertising, sale, lease or furnishing of such
goods, or otherwise used or consumed in a Loan Party’s business (but excluding
Equipment).

“Inventory Appraisal” means (a) on the Second Amendment Effectiveness Date,
Hilco Valuation Services’ report dated November 27, 2019 (as of September 30,
2019), and (b) thereafter, the most recent Inventory appraisal conducted by an
independent appraisal firm reasonably acceptable to the Administrative Agent and
delivered pursuant to Section 6.10 hereof.

“Inventory Reserve” means reserves established by the Administrative Agent in
its Permitted Discretion to reflect factors that may negatively impact the Value
of Inventory, including, without duplication of eligibility criteria, change in
salability, slow moving,

 

30



--------------------------------------------------------------------------------

obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment at any time shall be the amount
actually invested, as determined at the time of each such Investment, without
adjustment for subsequent increases or decreases in the value of such
Investment, net of (i) any return representing a return of capital with respect
to such Investment and (ii) any dividend, distribution or other return on
capital with respect to such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 6.13.

“Landlord Waiver” means a landlord or warehouse waiver substantially in the form
of Exhibit O.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

31



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means (a) the Arranger and (b) JPMorgan Chase Bank, N.A., in
their respective capacities as joint lead arrangers and joint bookrunners.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby or documentary letter of credit, foreign
guarantee, bankers acceptance, or similar instrument issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 

32



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.04.

“License” means any license or agreement under which any Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.

“Licensor” means any Person from whom any Loan Party obtains the right to use
any Intellectual Property under a License.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and allows the Administrative Agent to enter the premises and
remove, store and dispose of Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for the
Administrative Agent, and agrees to deliver Collateral to the Administrative
Agent upon request; (c) for any Collateral held by a repairman, mechanic or
bailee, such Person acknowledges the Administrative Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver
Collateral to the Administrative Agent upon request; and (d) for any Collateral
subject to a Licensor’s Intellectual Property rights, the Licensor grants to the
Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.

“Line Cap” means the lesser of (a) the Borrowing Base or (b) the Revolving
Facility.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.

 

33



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement, (f) the
Fee Letter, each First Amendment Fee Letter and, each Second Amendment Fee
Letter and each Third Amendment Fee Letter, (fg) each Issuer Document, (gh) each
Joinder Agreement, (hi) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 and (ij) all other
certificates, agreements, documents and instruments executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing (but
specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement); provided, however, that for purposes of Section 11.01,
“Loan Documents” shall mean this Agreement, the Guaranty and the Collateral
Documents.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loan Year” means each 12 month period commencing on the Closing Date or an
anniversary thereof.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“M&E Availability Period” means the period commencing on the Second Amendment
Effective Date and ending on the first to occur of (a) the Maturity Date and
(b) the date that the Borrower has delivered irrevocable notice to the
Administrative Agent of its election to cancel 100% of the portion of the
Borrowing Base based on Eligible Machinery and Equipment.

“M&E Cap” means $10,000,000, as such amount is reduced quarterly after the first
anniversary of the Second Amendment Effective Date amortizing on a seven year
straight-line basis; provided, however, that if a new Equipment Appraisal is
obtained in accordance with Section 6.10, the M&E Cap shall be reset to
$25,000,000 and such amount shall thereafter reduce quarterly after such
appraisal date amortizing on a seven year straight-line basis.

“M&E Sublimit” means as of any date of determination, the lesser of (a) 85% of
the M&E Value as of such date and (b) the M&E Cap as of such date.

“M&E Value” means the Value of Eligible Machinery and Equipment based upon the
Equipment Appraisal delivered on or prior to the Second Amendment Effective
Date, as such amount is reduced quarterly after the Second Amendment Effective
Date amortizing on a seven year straight-line basis; provided, however, that if
a new Equipment Appraisal is obtained in accordance with Section 6.10, the M&E
Value shall be reset to

 

34



--------------------------------------------------------------------------------

reflect the results of such appraisal and such amount shall thereafter reduce
quarterly after such appraisal date amortizing quarterly on a seven year
straight-line basis.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower, individually, or of the Loan Parties, taken as a
whole, to perform its or their respective obligations under any Loan Document to
which it is or they are a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary of Borrower that
individually, or together with its Subsidiaries on a consolidated basis, has
assets of more than $1,000,000; provided, that in no event shall any Insurance
Subsidiary constitute a Material Domestic Subsidiary.

“Material Contract” means, (a) the Term Loan Agreement and (b) with respect to
any Person, each contract or agreement (ai) to which such Person is a party
involving aggregate consideration payable to or by such Person of $3,500,000 or
more in any year or, (bii) otherwise material to the business, condition
(financial or otherwise), operations, performance or properties of such Person
or (ciii ) any other contract, agreement, permit or license, written or oral, of
the Borrower and its Subsidiaries as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” means any Domestic Subsidiary of Borrower that
individually, or together with its Subsidiaries on a consolidated basis, has
assets of more than $1,000,000; provided, that in no event shall any Insurance
Subsidiary constitute a Material Domestic Subsidiary.

“Maturity Date” means the earlier of (a) with respect to the Revolving Facility,
December 31, 2023 andor (b) with respect61 days prior to the maturity of the
Term Facility, December 31, 2023Loan Debt (except that in the case of a
voluntarily payment in full of the Secured Obligations (and termination of the
Revolving Commitments) and Term Loan Debt, the “Maturity Date” shall be the same
as the maturity of the Term Loan Debt); provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means (a) for the purpose of determining compliance as of
September 30, 2020, the most recently completed three (3) fiscal quarters of the
Borrower ending September 30, 2020, and (b) at all times thereafter, at any date
of determination, the most recently completed four (4) fiscal quarters of the
Borrower or, if fewer than four (4) consecutive fiscal quarters of the Borrower
have been completed since the Closing Date, the fiscal quarters of the Borrower
that have been completed since the Closing Date.

 

35



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each fee mortgage, deed of trust or deed to secure debt
executed by a Loan Party that grants a Lien to the Collateral Agent (or a
trustee for the benefit of the Collateral Agent), for the benefit of the Secured
Parties, in any Mortgaged Property.

“Mortgaged Property” means all Real Property owned by a Loan Party with respect
to which such Loan Party has delivered a Mortgage and all Mortgaged Property
Support Documents. As of the Second Amendment Effectiveness Date, there are no
Mortgaged Properties.

“Mortgaged Property Support Documents” means, with respect to any Real Property
to be encumbered by a Mortgage in accordance with the terms of this Agreement:

(a) a fully executed and notarized Mortgage encumbering the fee interest of a
Loan Party in such Real Property;

(b) if requested by the Collateral Agent in its sole discretion, maps or plats
of an as-built survey of the sites of such Real Property certified to the
Collateral Agent and the title insurance company issuing the policies referred
to in clause (c) of this definition in a manner satisfactory to each of the
Collateral Agent and such title insurance company, dated a date satisfactory to
each of the Collateral Agent and such title insurance company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy;

(c) ALTA mortgagee title insurance policies issued by a title insurance company
acceptable to the Collateral Agent with respect to such Real Property, assuring
the Collateral Agent that the Mortgage covering such Real Property creates a
valid and enforceable first priority mortgage lien on such Real Property, free
and clear of all defects and encumbrances except Permitted Liens, which title
insurance policies shall otherwise be in form and substance satisfactory to the
Collateral Agent and shall include such endorsements as are reasonably requested
by the Collateral Agent;

(d) all information requested by any Lender for its due diligence pursuant to
Flood Laws evidence (no later than forty-five (45) days prior to the date any
such Real Property is to become Mortgaged Property);

 

36



--------------------------------------------------------------------------------

(e) without limiting clause (d), as to (i) whether such Real Property is a Flood
Hazard Property, and (ii) if such Real Property is a Flood Hazard Property,
(A) whether the community in which such Real Property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent (1) as to the fact that such Real Property is a Flood Hazard
Property, and (2) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (C) copies of insurance policies or certificates of insurance of the Loan
Parties and each Subsidiary evidencing flood insurance sufficient for compliance
with Flood Laws and otherwise satisfactory to the Collateral Agent and Lenders
and naming the Collateral Agent and its successors and/or assigns as sole loss
payee on behalf of the Secured Parties;

(f) an opinion of legal counsel to the Loan Party granting the Mortgage on such
Real Property, addressed to the Collateral Agent and each Lender, in form and
substance reasonably acceptable to the Collateral Agent;

(g) an environmental assessment, prepared by environmental engineers acceptable
to the Collateral Agent, and accompanied by such reports, certificates, studies
or data as the Collateral Agent may reasonably require, which shall all be in
form and substance satisfactory to Required Lenders; and

(h) an Environmental Agreement and such other documents, instruments or
agreements as the Collateral Agent may reasonably require with respect to any
environmental risks regarding such Real Property;

(i) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as Collateral Agent may reasonably require with
respect to other Persons having an interest in the Real Property; and

(j) the applicable Loan Party shall have delivered such other information and
documents as may be reasonably requested by the Collateral Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance, or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition,

 

37



--------------------------------------------------------------------------------

the amount necessary to retire any Indebtedness secured by a Permitted Lien
(ranking senior to any Lien of the Administrative Agent) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, Equity Issuance, Debt Issuance, or Involuntary
Disposition.

“New Lenders” has the meaning set forth in Section 2.16(c).

“NOLV Percentage” means the net orderly liquidation value of Inventory or
Equipment, expressed as a percentage of Value, expected to be realized at an
orderly, negotiated sale held within a reasonable period of time, net of all
liquidation expenses, as determined from the most recent Inventory Appraisal or
Equipment Appraisal, as applicable, approved by the Administrative Agent.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note or a Revolving Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit R or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” means a certificate substantially the form of Exhibit L
or any other form approved by the Administrative Agent.

 

38



--------------------------------------------------------------------------------

“Operating Facilities” means, at any time, a collective reference to the
facilities and real propertiesReal Properties owned, leased or operated by
Borrower or any of its Subsidiaries.

“Ordinary Course of Business” means the ordinary course of business of the
Borrower or any other Loan Party, undertaken in good faith and consistent with
applicable Law and past practices.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.063.07).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swingline Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts. The Outstanding Amount
of all Term Loans as of the Second Amendment Effectiveness Date is $0.00.

“Overadvance” means the amount by which the Total Revolving Outstandings exceeds
the Borrowing Base at any time.

 

39



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Payment Conditions” means, with respect to any Acquisition, Investment or
Restricted Payment, the satisfaction of the following conditions:

(a) as of the date of any such Acquisition, Investment or Restricted Payment and
immediately after giving effect thereto, no Default or Event of Default has
occurred and is continuing;

(b) either (i) (A) the Consolidated Fixed Charge Coverage Ratio (calculated
after giving Pro Forma Effect to such Acquisition, Investment or Restricted
Payment, as applicable) as of the end of the most recently ended 12 month period
prior to the making of such Acquisition, Investment or Restricted Payment, as
applicable, shall be at least 1.00 to 1.00 and (B) Availability (after giving
Pro Forma Effect to such Acquisition, Investment or Restricted Payment, as
applicable) on the date of such Acquisition, Investment or Restricted Payment,
as applicable, and during the thirty (30) consecutive day period ending on and
including the date of such Acquisition, Investment or Restricted Payment, as
applicable, shall be greater than the greater of (i)  $15,000,00013,500,000 and
(ii) 15.0% of the Line Cap; or (ii) Availability (after giving Pro Forma Effect
to such Acquisition, Investment or Restricted Payment, as applicable) on the
date of such Acquisition, Investment or Restricted Payment, as applicable, and
during the thirty (30) consecutive day period ending on and including the date
of such Acquisition, Investment or Restricted Payment, as applicable, shall be
greater than the greater of (i)  $20,000,00018,000,000 and (ii) 20.0% of the
Line Cap; and

(c) the Lender shall have received a certificate of an authorized officer of the
Borrower on the date of such Acquisition, Investment or Restricted Payment, as
applicable, certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

40



--------------------------------------------------------------------------------

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis (including, without limitation and without duplication, any cash earnest
money deposits and any escrow deposits, delayed purchase price payments or
payment of the maximum amount of any earnout or similar obligations), (i) the
Loan Parties are in Pro Forma Compliance and (ii) the Consolidated Net Leverage
Ratio shall be no more than 2.50 to 1.0 (calculated using the same Measurement
Period used to determine Pro Forma Compliance in accordance with the preceding
clause (i));

(c) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest having the priority set forth in the
Intercreditor Agreement in all property (including, without limitation, Equity
Interests) acquired with respect to the Target in accordance with the terms of
Section 6.14 and the Target, if a Person, shall have executed a Joinder
Agreement in accordance with the terms of Section 6.13;

(d) the Administrative Agent and the Lenders shall have received not less than
thirty (30) days prior to the consummation of any such Acquisition (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two (2) most recent fiscal years and for any fiscal quarters
ended within the fiscal year to date, (iii) Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to such
Acquisition), and (iv) not less than five (5) Business Days prior to the
consummation of any Permitted Acquisition, a Permitted Acquisition Certificate,
executed by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

(e) [reserved];

(f) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

(g) after giving effect to such Acquisition and any Borrowings made in
connection therewith, the Payment Conditions are satisfied;

provided that, in no event shall any Permitted Acquisition occur during the
period from the First Amendment Effectiveness Date until the Consolidated Fixed
Charge Coverage Ratio Stabilization Date.

 

41



--------------------------------------------------------------------------------

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit F or any other form approved by the Administrative Agent.

“Permitted Discretion” means a determination made in good faith in the exercise
of reasonable (from the perspective of an asset-based secured lender) business
judgment.

“Permitted Investments” means, at any time, Investments by the Borrower or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.02.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Share Repurchases” means the repurchase of shares of the Borrower and
the payment of dividends from time to time during the first 18 months following
the Closing Date in an aggregate amount of up to $100,000,000 so long as the
Payment Conditions are satisfied; provided that, in no event shall any Permitted
Share Repurchases occur during the period from the First Amendment Effectiveness
Date until the Consolidated Fixed Charge Coverage Ratio Stabilization Date.

“Permitted Transfers” means (a) Dispositions of inventoryInventory in the
ordinary courseOrdinary Course of businessBusiness; (b) Dispositions of property
to the Borrower or any Subsidiary; provided, that if the transferor of such
property is a Loan Party then the transferee thereof must be a Loan Party;
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) non-exclusive licenses, and sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of the Borrower of Intellectual Property entered into in the Ordinary
Course of Business; and its Subsidiaries; (e) the sale or disposition of Cash
Equivalents for fair market value; and (f) the sale or disposition of obsolete
or unused equipment and other assets in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed in favor of the Collateral Agent by each of the Loan Parties

“Pledged Collateral” has the meaning specified in the Pledge Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, or for any Acquisition,
or for any Restricted Payment, whether actual or proposed, for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
each such transaction or proposed transaction shall be deemed

 

42



--------------------------------------------------------------------------------

to have occurred on and as of the first day of the relevant Measurement Period,
and the following pro forma adjustments shall be made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Protective Advance” has the meaning specified in Section 2.02(h).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Borrower have been distributed by means of an
effective registration statement under the Securities Act.

 

43



--------------------------------------------------------------------------------

“Public Offering” means a public offering of the Equity Interests of the
Borrower pursuant to an effective registration statement under the Securities
Act.

“Purchase Money Liens” has the meaning specified in Section 7.01(i).

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and, the Administrative Agent
and the Term Loan Agent, which agreement is in form and substance acceptable to
the Administrative Agent and which provides the Administrative Agent with
“control” (as such term is used in Article 9 of the UCC) over the deposit
account(s) or securities account(s) described therein.

“Real Property” all right, title and interest (whether as owner, lessorshall
mean any estates or lessee)interests in any real property now owned or any
buildings, structures, parking areas or other improvements thereonhereafter
acquired by Borrower or its Subsidiaries and the improvements thereto.

“Real Property Collateral” shall mean any Real Property held by any Loan Party
that is subject to a Mortgage, together with all other Property (as defined in
the Mortgage encumbering such Real Property).

“Real Property Contracts” shall mean all contracts necessary for the use,
maintenance, construction, and operation of the Real Property Collateral.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reduction Amount” has the meaning set forth in Section  2.05(b)(viiivii ).

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by an Obligor to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.

 

44



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reporting Trigger Period” means the period (a) commencing on any day that
(i) an Event of Default occurs or (ii) Availability at any time is less than the
greater of (A) $12,500,00015,750,000 and (B)  12.517.5 % of the Line Cap for
five (5) consecutive days, and (b) continuing until the date that, at all times
during each of the preceding 30 consecutive days, both (i) no Event of Default
has occurred or been continuing and (ii) Availability has been greater than the
greater of (A)  $12,500,00015,750,000 and (B)  12.517.5 % of the Line Cap at all
times.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided that, if there are only two (2) Lenders, Required Lenders shall mean
all Lenders that are not Defaulting Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swingline Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swingline Lender or L/C Issuer, as the case may be, in
making such determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders; provided that, if there are only two
(2) Revolving Lenders, Required Revolving Lenders shall mean all Revolving
Lenders that are not Defaulting Lenders. The Total Revolving Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.

“Required Term Lenders” means, at any time, Term Lenders having Total Term
Credit Exposures representing more than 50% of the Total Term Credit Exposures
of all Term Lenders; provided that, if there are only two (2) Term Lenders,
Required Term Lenders shall mean all Term Lenders that are not Defaulting
Lenders. The Total Term Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Term Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of

 

45



--------------------------------------------------------------------------------

incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee]of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders as
of the SecondThird Amendment Effectiveness Date shall be $100,000,00090,000,000
.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

 

46



--------------------------------------------------------------------------------

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit G.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, provided that the rent payable pursuant to any such lease is on
market terms.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.04.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of December 18, 2019 by and among the Administrative Agent, the Borrower, the
other Loan Parties and each Lender party thereto.

“Second Amendment Effectiveness Date” means December 18, 2019.

“Second Amendment Fee Letter” has the meaning set forth in Section 2.09(b).

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party or any Subsidiary of any Loan Party and any Cash Management
Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required by or not prohibited under Article VI or VII
between any Loan Party or any Subsidiary of any Loan Party and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

 

47



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed in favor of the Collateral Agent by each of the Loan Parties.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary courseOrdinary Course of
businessBusiness. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“South Gate Disposition” means the sale or disposition by the Borrower of the
South Gate Property for a sale price of not less than 60% of the Appraised Value
of the South Gate Property.

“South Gate Property” means that certain Real Property located at 5037 Patata
St, South Gate, CA 90280 and owned by the Borrower.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Real Estate” has the meaning specified in Section 7.05(c).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

48



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Syndication Agents” means Bank of America, N.A. and JPMorgan Chase Bank, N.A.,
in their respective capacities as co-syndication agents.

 

49



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“ Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders terminated on the Closing Date in
accordance with Section 2.06(b). The Outstanding Amount of all the Term Loans as
of the Second Amendment Effectiveness Date shall be $0.00.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such timeLoan Agent” means Pathlight
Capital, in its capacity as administrative agent for the Term Loan Lenders,
together with its successors and assigns in such capacity.

“Term Loan Agreement” means the Term Loan Agreement, dated as of the Third
Amendment Effectiveness Date, among the Borrower, the guarantors signatory
thereto, the Term Loan Lenders and the Term Loan Agent, as amended,
supplemented, restated, refinanced, replaced

 

50



--------------------------------------------------------------------------------

or otherwise modified from time to time in accordance with Section 5.2(b) of the
Intercreditor Agreement.

“Term Loan Borrowing Base” means Term Loan Borrowing Base (as defined in the
Term Loan Agreement).

“Term Loan Debt” means the Obligations (as defined in the Term Loan Agreement)
evidenced by or arising under the Term Loan Documents.

“Term Loan Documents” means the Term Loan Agreement and the other “Loan
Documents” as defined in the Term Loan Agreement, as amended, supplemented,
restated, refinanced, replaced or otherwise modified from time to time in
accordance with Section 5.2(b) of the Intercreditor Agreement.

“ Term Loan Lenders” means an advance made by any Term Lender undereach of the
“Lenders” (as defined in the Term FacilityLoan Agreement).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit KLoan Priority Collateral” has the meaning assigned to the term “Term
Loan Priority Collateral” in the Intercreditor Agreement.

“Term Loan Pushdown Reserve” means, as of any date of determination, a reserve
in the amount of the excess (if any) of

(a) the aggregate outstanding principal amount of the “Term Loans” (as defined
in the Term Loan Agreement) on such date over

(b) the Term Loan Borrowing Base;

provided, however, that if there is no such excess, then the amount of the Term
Loan Pushdown Reserve shall be zero.

“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of the Third Amendment Effectiveness Date by and among the Administrative
Agent, the Borrower, the other Loan Parties and each Lender party thereto.

“Third Amendment Effectiveness Date” means June 23, 2020.

“Third Amendment Fee Letter” has the meaning set forth in Section 2.09(b).

“Threshold Amount” means $5,000,000; provided that, for purposes of
Section 8.01(e) with respect to the China Facility, the Threshold Amount shall
be $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, and Revolving Exposure and Outstanding Amount of all Term Loans of
such Lender at such time.

 

51



--------------------------------------------------------------------------------

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Exposure of such Revolving Lender at such
time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Value” means, on any date of determination: (a) for Inventory, its value
determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrower and its Affiliates; and (b) for an
Account, its face amount, net of any returns, rebates, discounts (calculated on
the shortest terms), credits, allowances or Taxes (including sales, excise or
other taxes) that have been or could be claimed by the Account Debtor or any
other Person; and (c) for Machinery and Equipment, its net orderly liquidation
value.

“Vicksburg Property” means that certain Real Property located at 1735 N
Washington St, Vicksburg, MS 39183 and owned by the Borrower.

 

52



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Warranty Reserve” means a reserve equal to one quarter of the Borrower’s annual
warranty expense as set forth on its general ledger.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document and, to the extent applicable, the Intercreditor Agreement), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to Value, Borrowing Base components, Loans, Letters of Credit,
Obligations, Secured Obligations and other amounts herein shall be denominated
in Dollars, unless expressly provided otherwise, and all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.

 

53



--------------------------------------------------------------------------------

Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to the Administrative
Agent in its Permitted Discretion (and not necessarily calculated in accordance
with GAAP).

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any Division of a limited
liability company shall constitute a separate Person hereunder (and each
Division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

1.03

Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP, any change in the Loan
Parties’ accounting policies, or any change in the application of GAAP by the
Loan Parties, in any case, would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to

 

54



--------------------------------------------------------------------------------

such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(c) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, and each Restricted Payment, by the Borrower
and its Subsidiaries that is consummated during any Measurement Period shall,
for purposes of determining compliance with the financial covenants set forth in
Section 7.11 and for purposes of determining the Applicable Rate, be given Pro
Forma Effect as of the first day of such Measurement Period.

 

1.04

Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05

Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.

 

1.06

Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07

UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

55



--------------------------------------------------------------------------------

1.08

Rates

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower, in Dollars,
on the Closing Date in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Term Borrowings repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Term Borrowing made on
the Closing Date or any of the three (3) Business Days following the Closing
Date shall be made as Base Rate Loans unless the Borrower delivers a Funding
Indemnity Letter not less than three (3) Business Days prior to the date of such
Term Borrowing.Reserved.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. In no event shall Lenders have any obligation to
honor a request for a Revolving Loan if Total Revolving Outstandings at such
time plus the requested Revolving Loan would exceed the Borrowing Base. Within
the limits of each Revolving Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow Revolving Loans,
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein; provided, however, any Revolving Borrowings made on the Closing Date or
any of the three (3) Business Days following the Closing Date shall be made as
Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter not less
than three (3) Business Days prior to the date of such Revolving Borrowing.

 

2.02

Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon

 

56



--------------------------------------------------------------------------------

the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by delivery to the Administrative Agent of a Loan Notice. Each such Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) two (2) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Not later than 11:00 a.m., three (3) Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, in connection with any conversion or
continuation of a TermRevolving Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, in connection with any
conversion or continuation of a TermRevolving Loan, if less, the entire
principal thereof then outstanding). Each Loan Notice shall specify (A) the
applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of thirty (30) days. Notwithstanding anything to
the contrary herein, a Swingline Loan may not be converted to a Eurodollar Rate
Loan.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower;

 

57



--------------------------------------------------------------------------------

provided, however, that if, on the date a Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.

(e)    Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Facility.

(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

(g)    Overadvances. The Administrative Agent may require the Lenders to fund
Base Rate Loans that cause or constitute an Overadvance and to forbear from
requiring the Borrower to cure an Overadvance, as long as the total Overadvance,
together with any outstanding Protective Advances, does not exceed 10% of the
Borrowing Base at any time and does not continue for more than 30 consecutive
days without the consent of Required Lenders; provided, however, in no event
shall Loans be required that would cause the Total Revolving Outstandings to
exceed the aggregate Revolving Commitments. No funding or sufferance of an
Overadvance shall constitute a waiver by the Administrative Agent or Lenders of
the Event of Default caused thereby. No Loan Party shall be a beneficiary of
this Section nor authorized to enforce any of its terms. Each Overadvance shall
be deemed to be a Revolving Loan hereunder. Required Lenders may at any time
revoke the Administrative Agent’s authority to make further Overadvances by
written notice to the Administrative Agent.

(h)    Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any condition in Article IV is not satisfied, to
make Base Rate

 

58



--------------------------------------------------------------------------------

Loans (“Protective Advances”) (a) up to an aggregate amount not to exceed,
together with any outstanding Overadvance, 10% of the Borrowing Base at any
time, if the Administrative Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
the Secured Obligations, as long as such Loans do not cause the Total Revolving
Outstandings to exceed the aggregate Revolving Commitments; or (b) to pay any
other amounts chargeable to Obligors under any Loan Documents, including
interest, costs, fees and expenses. Each Protective Advance shall be deemed to
be a Revolving Loan hereunder. Lenders shall participate on a Pro Rata basis in
Protective Advances outstanding from time to time. Required Lenders may at any
time revoke the Administrative Agent’s authority to make further Protective
Advances under clause (a) by written notice to the Administrative Agent. Absent
such revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. No funding of a
Protective Advance shall constitute a waiver by Agent or Lenders of any Event of
Default relating thereto. No Loan Party shall be a beneficiary of this Section
nor authorized to enforce any of its terms.

 

2.03

Letters of Credit.

 

  (a)    The

Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any of its domestic
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Line Cap, (y) the Revolving Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto and deemed L/C
Obligations, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii)    The L/C Issuer shall not issue any Letter of Credit if:

 

59



--------------------------------------------------------------------------------

(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $250,000, in the case of a
standby Letter of Credit (other than Existing Letters of Credit that are standby
Letters of Credit);

(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

60



--------------------------------------------------------------------------------

(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

  (b)    Procedures

for Issuance and Amendment of Letters of Credit; Auto Extension Letters of
Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five (5) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail

 

61



--------------------------------------------------------------------------------

satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C

 

62



--------------------------------------------------------------------------------

Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

 

  (c)    Drawings

and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower

 

63



--------------------------------------------------------------------------------

shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

64



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the Facility Termination Date and the termination of
this Agreement.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

65



--------------------------------------------------------------------------------

(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP;

(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any

 

66



--------------------------------------------------------------------------------

correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and
Trade—International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans times the average daily stated
amount of such Letter of Credit. Letter of Credit Fees shall be (1) due and
payable on the first calendar day of each April, July, October and January,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(2) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the average daily stated amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

67



--------------------------------------------------------------------------------

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.125%, computed on the average daily stated amount of such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the first day of each April, July, October, and January, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the average daily stated amount of any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04

Swingline Loans.

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender (other than the Swingline Lender in
its capacity as such) at such time shall not exceed such Lender’s Revolving
Commitment, (ii) the Borrower shall not use the proceeds of any Swingline Loan
to refinance any outstanding Swingline Loan, and (iii) the Swingline Lender
shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section, prepay under Section 2.05,
and reborrow under this Section. Each Swingline Loan shall bear interest only at
a rate based

 

68



--------------------------------------------------------------------------------

on the Base Rate plus the Applicable Rate. Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.

(b)    Borrowing Procedures.

(i)    Each Swingline Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested date of the Borrowing (which shall
be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swingline Loan Notice, make the amount of its
Swingline Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swingline Lender in immediately available
funds.

(c)    Refinancing of Swingline Loans.

(i)    The Swingline Lender at any time in its sole discretion may request (and
in any event, at least weekly, unless the settlement amount is de minimis), on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Revolving Loan
that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Facility and the conditions set forth in Section 4.02. The
Swingline Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable

 

69



--------------------------------------------------------------------------------

Revolving Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

 

70



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
Facility Termination Date and the termination of this Agreement.

(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(f)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

2.05

Prepayments.

(a)    Optional.

(i)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and Revolving Loans in whole
or in part without premium or penalty subject to Section 3.06; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate

 

71



--------------------------------------------------------------------------------

Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.06. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof on a pro-rata basis.
Subject to Section 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(ii)    The Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.

 

72



--------------------------------------------------------------------------------

(b)    Mandatory.

(i)    Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to 100% ofwith the Net Cash Proceeds received by any
Loan Party or any Subsidiary from all Dispositions (other than Permitted
Transfers) and Involuntary Dispositions, within five (5) days of the date of
such Disposition or Involuntary Disposition; provided that the Borrower may
reinvest such Net Cash Proceeds in properties or assets within one-hundred
eighty (180) days of the date of such Disposition or Involuntary Disposition;
provided, further that to the extent such period has expired without such
reinvestment being made or completed, any remaining Net Cash Proceeds would be
applied to prepay the Loans and/or Cash Collateralize the L/C Obligations.
Notwithstanding the foregoing to the contrary, subject to the terms of the
Intercreditor Agreement, the Net Cash Proceeds of Dispositions and Involuntary
Dispositions of Term Loan Priority Collateral first, shall be applied or
reinvested as provided in the Term Loan Agreement, and second, the excess Net
Cash Proceeds (if any) shall be applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereinafter provided (it being understood
and agreed that if there is no such excess amount, the Borrower’s obligations
under this Section 2.05(b)(i) shall be satisfied by the Borrower’s compliance
with the applicable provisions of the Term Loan Agreement).

(ii)    Equity Issuance. ImmediatelySubject to the terms of the Intercreditor
Agreement, immediately upon the receipt by any Loan Party or any Subsidiary of
the Net Cash Proceeds of any Equity Issuance by (A) the Borrower or (B) any
Subsidiary of the Borrower to any Person that is not the Borrower or another
Subsidiary of the Borrower, and excluding any Equity Issuance to any Loan
Party’s officers, directors or employees that is permitted under Section 7.06,
the Borrower shall prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereinafter provided in an aggregate amount equal to 100% of such
Net Cash Proceeds.

(iii)    Debt Issuance. ImmediatelySubject to the terms of the Intercreditor
Agreement, immediately upon the receipt by any Loan Party or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as hereinafter provided in an
aggregate amount equal to 100% of such Net Cash Proceeds.

(iv)    Extraordinary Receipts. ImmediatelySubject to the terms of the
Intercreditor Agreement, immediately upon receipt by any Loan Party or any
Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (i), (ii) or (iii) of this Section, the Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate principal amount equal to 100% of all Net Cash Proceeds received
therefrom; provided that the Borrower may reinvest such Net Cash Proceeds in
properties or assets within one-hundred eighty (180) days of the date of such
Extraordinary Receipt; provided

 

73



--------------------------------------------------------------------------------

further that, during such reinvestment period, all such Net Cash Proceeds are
delivered upon receipt to Administrative Agent for deposit to a deposit account
subject to a Qualifying Control Agreement; provided, further that to the extent
such period has expired without such reinvestment being made or completed, any
remaining Net Cash Proceeds would be applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations.

(v)    Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)-(iv) shall be applied, first, to the
principal repayment installments of the Term Loan on a pro-rata basis for all
such principal repayment installments, including, without limitation, the final
principal repayment installment on the Maturity Date and, second, to the
Revolving Facility in the manner set forth in clause (vii) of Section 2.05(b).
Subject to Section 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the
relevant FacilitiesAnti-Cash Hoarding. If, after the Third Amendment
Effectiveness Date, the sum of cash and Cash Equivalents of the Borrower and its
Domestic Subsidiaries held in the United States that would be reflected as “cash
and cash equivalents” in accordance with GAAP on a consolidated balance sheet of
the Borrower or any of its Domestic Subsidiaries exceeds $5,000,000 for a period
of three (3) consecutive Business Days, other than (1) any cash set aside to pay
in the Ordinary Course of Business amounts then due and owing by the Borrower or
any of its Domestic Subsidiaries to unaffiliated third parties and for which the
Borrower or any of its Domestic Subsidiaries has initiated wires or ACH
transfers in order to pay such amounts, (2) any cash of the Borrower or any of
its Domestic Subsidiaries constituting contractual or legal requirements to
deposit money held by an unaffiliated third party, and (3) cash and Cash
Equivalents in deposit or securities accounts that are designated solely as
accounts for, and are used solely for, payroll funding, employee compensation,
employee benefits or taxes, in each case in the Ordinary Course of Business, the
Borrower shall, immediately (but in any event no later than the next Business
Day following such day), prepay the Loans, if any, in an amount equal to the
amount of such excess.

(vi)    Revolving Outstandings. If for any reason an Overadvance exists, the
Borrower shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(vi) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Overadvance continues
to exist at such time. Any Overadvance shall be secured by the Collateral,
entitled to all benefits of the Loan Documents.

(vii)    Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations;
and, in the case

 

74



--------------------------------------------------------------------------------

of prepayments of the Revolving Facility required pursuant to clause (i), (ii),
(iii), or (iv) of this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swingline Loans and Revolving Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrower for use in the ordinary course of its business, and, in
the case of prepayments of the Revolving Facility required pursuant to clause
(i), (iii) or (iv) of this Section 2.05(b) the Revolving Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(ii). Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the L/C
Issuer or the Revolving Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.06, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06

Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

(b)    Mandatory.

(i)    The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.[Intentionally Omitted.]

(ii)    The Revolving Commitment of each Revolving Lender (other than any
Revolving Lender that elects in its sole discretion to reject such a reduction
of its Revolving Commitments) on any date on which the prepayment of

 

75



--------------------------------------------------------------------------------

Revolving Loans outstanding thereunder is required to be made pursuant to
Section 2.05(b)(i), (ii), (iii) or (iv) shall be automatically and permanently
reduced by the ratable amount of the applicable Reduction Amount applied to
prepay such Revolving Lender’s Revolving Loans.

(iii)    If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c)    Application of Commitment Reductions; Payment of Fees.

The Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swingline Sublimit or the Revolving
Commitment under this Section 2.06. Except as provided in clause (b)(ii) above,
upon any reduction of the Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.

 

2.07

Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 8.02;

 

Payment Dates    Principal Repayment
Installments March 31, 2019    $937,500.00 June 30, 2019    $937,500.00
September 30, 2019    $937,500.00 Second Amendment Effectiveness Date   
Remaining Principal

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the preceding
Business Day, and such extension of

 

76



--------------------------------------------------------------------------------

time shall be reflected in computing interest or fees, as the case may be and
(B) if any principal repayment installment to be made by the Borrower on a
Eurodollar Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

(a)     (b) Revolving Loans. The Borrower shall repay to the Revolving Lenders
on the Maturity Date for the Revolving Facility the aggregate principal amount
of all Revolving Loans outstanding on such date.

(b)     (c) Swingline Loans. The Borrower shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Facility.

 

2.08

Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Rate for such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility; and (iv) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Facility. To the extent that any calculation of interest
or any fee required to be paid under this Agreement shall be based on (or result
in) a calculation that is less than zero, such calculation shall be deemed zero
for purposes of this Agreement.

(b)    Default Rate.

(i)    If (A) any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) any Event of Default pursuant to Sections
8.01(f) or (g) exists, in either case, all outstanding Obligations (including
Letter of Credit Fees) shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)    If (A) any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, or (B) any Event of Default exists, the, in either case, upon the
request of the Required Lenders, all outstanding Obligations (including Letter
of Credit Fees) shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

77



--------------------------------------------------------------------------------

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations (including
Letter of Credit Fees) may accrue at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09

Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the average
daily amount by which the Revolving Facility exceeds an amount equal to the sum
of (i) the Outstanding Amount of Revolving Loans, plus (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15.
For the avoidance of doubt, the Outstanding Amount of Swingline Loans shall not
be counted towards or considered usage of the Revolving Facility for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first calendar day of each January, April, July and
October, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Facility,
provided that the commitment fee for the first full fiscal quarter following the
Closing Date shall be determined based on the Consolidated Net Leverage Ratio in
effect as of the Closing Date, as demonstrated by the Closing Date Consolidated
Net Leverage Ratio Certificate. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)    Other Fees.

(i)    The Borrower shall pay to the Administrative Agent and the Arranger fees
in the amounts and at the times specified in any fee letter dated as of the
First Amendment Effectiveness Date among the Borrower, the Administrative Agent
and BofA Securities, Inc. (any such fee letters, the “First Amendment Fee
Letters”); provided that, the parties hereby acknowledge and agree that any
ticking fee in any such letters may be waived by the Required Lenders at any
time.

 

78



--------------------------------------------------------------------------------

(ii)    The Borrower shall pay to the Administrative Agent and the Arranger fees
in the amounts and at the times specified in any fee letter dated as of the
Second Amendment Effectiveness Date among the Borrower, the Administrative Agent
and BofA Securities, Inc. (any such fee letters, the “Second Amendment Fee
Letters”).

(iii)     The Borrower shall pay to the Administrative Agent and the Arranger
fees in the amounts and at the times specified in any fee letter dated as of the
Third Amendment Effectiveness Date among the Borrower, the Administrative Agent
and BofA Securities, Inc. (any such fee letters, the “Third Amendment Fee
Letters”);

(iv)     (iii) The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
any provision of this Agreement to payment of any Obligations hereunder at the
Default Rate or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

79



--------------------------------------------------------------------------------

2.11

Evidence of Debt.

(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary courseOrdinary Course of
businessBusiness. The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Note, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Revolving Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

80



--------------------------------------------------------------------------------

2.12

Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, ifIf any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Section 2.09 and 2.03(h) and
(i) shall be made for account of the Appropriate Lenders, and each termination
or reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be

 

82



--------------------------------------------------------------------------------

allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Appropriate
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; and (iv) each payment of interest on Loans by the
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Appropriate Lenders.

 

2.13

Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
FacilitiesRevolving Facility due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the FacilitiesRevolving Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the FacilitiesRevolving Facility due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
FacilitiesRevolving Facility owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the FacilitiesRevolving
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations in
respect of the FacilitiesRevolving Facility owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all of the Lenders at such time, then, in each case under clauses (a) and
(b) above, the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the FacilitiesRevolving Facility then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans

 

83



--------------------------------------------------------------------------------

or subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant, other than an assignment to any Loan Party or any Affiliate thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14

Cash Collateral.

(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, other than Permitted Liens, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

 

84



--------------------------------------------------------------------------------

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15

Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender

 

85



--------------------------------------------------------------------------------

as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.

(C)    Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the L/C Issuer and Swingline Lender, as applicable, the amount of any
such fee otherwise

 

86



--------------------------------------------------------------------------------

payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(v) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16

Increase in Revolving Facility.

(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Revolving Facility (each, an
“Incremental Increase”)

 

87



--------------------------------------------------------------------------------

by an aggregate amount (for all such requests) not exceeding $20,000,000 (the
“Incremental Availability”); provided that:

(i)    any such request for an Incremental Increase shall be in a minimum amount
of $5,000,000 and in increments of $5,000,000 in excess thereof, or if less, the
entire remaining unused Incremental Increase amount;

(ii)    a maximum of three (3) such requests may be made; and

(iii)    except as otherwise specifically set forth herein, all of the other
terms and conditions applicable to each such Incremental Increase shall be
identical to the terms and conditions applicable to the Facility so increased
and shall be part of, and not a separate facility from, the then existing
Revolving Facility.

(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.

(c)    Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase if the aggregate increase by existing Lenders is
insufficient, and subject to the approval of the Administrative Agent with
respect to any proposed Revolving Lender, the L/C Issuer and the Swingline
Lender, the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement (“New Lenders”) in form and substance
satisfactory to the Administrative Agent and its counsel.

(d)    Effective Date and Allocations. If the Revolving Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders and the New Lenders of the final allocation of such
increase and the Increase Effective Date. On the effective date of an increase,
the Total Revolving Outstandings and other exposures under the Revolving
Commitments shall be reallocated among Lenders, and settled by Agent as
necessary, in accordance with Lenders’ adjusted shares of Revolving Commitments.

(e)    Conditions to Effectiveness of Increase. As conditions precedent to such
increase,

(i)    the Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and

 

88



--------------------------------------------------------------------------------

warranties contained in Article V and the other Loan Documents are true and
correct, on and as of the Revolving Increase Effective Date, and except that for
purposes of this Section, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) both before and after giving effect to the Incremental
Increase, no Default exists;

(ii)    a Responsible Officer of the Borrower Agent shall have delivered to the
Administrative Agent a certificate demonstrating that, upon giving Pro Forma
Effect to such increase (and assuming for such calculation that such increase is
fully drawn), the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b), as applicable;

(iii)    at least five (5) days prior to the Increase Effective Date, if
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to Borrower to each
Lender that so requests such certification at least five (5) days prior to the
Increase Effective Date;

(iv)    upon the reasonable request of any Lender made at least ten (10) days
prior to the proposed Increase Effective Date, the Borrower shall have provided
to such Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act, in each case at least five (5) days
prior to such closing date;

(v)    the Collateral Agent shall have received such amendments to the
Collateral Documents as the Collateral Agent reasonably requests to cause the
Collateral Documents to secure the Secured Obligations after giving effect to
such increase;

(vi)    the Collateral Agent shall have received (A)(1) evidence as to whether
each Mortgaged Property is a Flood Hazard Property, and (2) if any Mortgaged
Property is a Flood Hazard Property, (B) evidence as to whether the community in
which such Mortgaged Property is located is participating in the National Flood
Insurance Program, (C) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Collateral Agent (1) as to the fact
that such Mortgaged Property is a Flood Hazard Property, and (2) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (D) copies of
insurance policies or certificates of insurance of the Loan Parties and their
respective Subsidiaries evidencing flood insurance sufficient for compliance
with Flood Laws and otherwise satisfactory to the Collateral Agent and naming
the Collateral Agent and its successors and/or assigns as sole loss payee on
behalf of the Secured Parties, and (B) with respect to any new real property
that will be added as

 

89



--------------------------------------------------------------------------------

Mortgaged Property on the effective date of such increase, or will be required
to be added as Mortgaged Property following the effective date of such increase,
written notice thereof at least thirty (30) days prior to the effective date of
such increase; and

(vii)    the Borrower shall deliver or cause to be delivered any other customary
documents, including, without limitation, legal opinions) as reasonably
requested by the Administrative Agent in connection with any Incremental
Increase. The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(g)    Proportionate Participation. Notwithstanding anything to the contrary set
forth herein, each Incremental Increase shall be added to (and constitute a part
of, be of the same Type as and, at the election of the Borrower, have the same
Interest Period as) each Borrowing of outstanding Loans of the applicable
Facility on a pro rata basis (based on the relative sizes of such Borrowings),
so that each Lender providing such Incremental Increase will participate
proportionately in each then-outstanding Borrowing of Loans of such Facility; it
being acknowledged that the application of this clause may result in the new
Loans from such Incremental Increase having Interest Periods (the duration of
which may be less than one month) that begin during an Interest Period then
applicable to outstanding Eurodollar Rate Loans of the relevant Facility and
which end on the last day of such Interest Period.

 

2.16

2.17 Effect of Termination.

On the effective date of the termination of all Commitments, the Obligations
shall be immediately due and payable, and each Cash Management Bank may
terminate its Secured Cash Management Agreements. Until the Facility Termination
Date and payment in full of any Additional Secured Obligations, all undertakings
of the Loan Parties contained in the Loan Documents shall continue, and the
Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. The Administrative Agent shall not
be required to terminate its Liens unless the Facility Termination Date has
occurred and the Administrative Agent receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting the Administrative Agent
and Lenders from dishonor or return of any payment item previously applied to
the Secured Obligations. Sections 2.03, 3.01, 3.03, 3.05, 3.06, 11.04, and
11.05, this Section, Article IX and each indemnity or waiver given by a Loan
Party or Lender in any Loan Document, shall survive any assignment by the
Administrative Agent, any L/C Issuer or any Lender of rights or obligations
hereunder, termination of any or all Commitments, and any repayment,
satisfaction, discharge or payment of full of any or all of the Secured
Obligations.

 

90



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

91



--------------------------------------------------------------------------------

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

92



--------------------------------------------------------------------------------

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a

 

93



--------------------------------------------------------------------------------

party (x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

94



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect

 

95



--------------------------------------------------------------------------------

to such Tax had never been paid. This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02

Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03

Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A)

 

96



--------------------------------------------------------------------------------

Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04

LIBOR Successor Rate

(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

97



--------------------------------------------------------------------------------

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks which adjustment or method for calculating such adjustment shall
be published on an information service as selected by the Administrative Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

98



--------------------------------------------------------------------------------

(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component of the Base Rate shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

(c)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

(d)    In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

(e)    For purposes hereof:

(i)    “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement);

(ii)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;

 

99



--------------------------------------------------------------------------------

(iii)    “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;

(iv)    “SOFR-Based Rate” means SOFR or Term SOFR; and

(v)    “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

3.05

Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.05(d)) or
the L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such

 

100



--------------------------------------------------------------------------------

Lender or such Lender’s or the L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention

 

101



--------------------------------------------------------------------------------

to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

(f)    General Policy. Notwithstanding any other provision of this Section, no
Lender or L/C Issuer shall demand compensation for any increased cost or
reduction pursuant to this Section if it shall not at the time be the general
policy and practice of such Lender or L/C Issuer to demand such compensation in
similar circumstances under comparable provisions of other credit agreements

 

3.06

Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.06, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.07

Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations

 

102



--------------------------------------------------------------------------------

hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.08

Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received originals or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of each signing Loan Party, dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and in form and substance satisfactory to the Administrative Agent and each of
the Lenders:

(i)    counterparts of this Agreement, executed by a Responsible Officer of each
Loan Party and a duly authorized officer of each Lender,

(ii)    for the account of each Lender requesting a Revolving Note, a Revolving
Note executed by a Responsible Officer of the Borrower,

(iii)    counterparts of the Security Agreement, the Pledge Agreement and each
other Collateral Document, executed by a Responsible Officer of the applicable
Loan Parties and a duly authorized officer of each other Person party thereto,
as applicable and

 

103



--------------------------------------------------------------------------------

(iv)    counterparts of any other Loan Document, executed by a Responsible
Officer of the applicable Loan Party and a duly authorized officer of each other
Person party thereto.

(b)    Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.

(c)    Legal Opinions of Counsel. The Administrative Agent shall have received a
favorable opinion of Morgan, Lewis & Bockius LLP (including, if requested by the
Administrative Agent, local counsel opinions) of counsel for the Loan Parties,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, in form and substance acceptable to the Administrative Agent.

(d)    Financial Statements. The Administrative Agent and the Lenders shall have
received copies of (i) quarterly financial statements of the Borrower and its
subsidiariesSubsidiaries dated the end of the most recent fiscal quarter prior
to the Closing Date for which financial statements are available, each in form
and substance satisfactory to each of them, (ii) Audited Financial Statements
for the fiscal years of the Borrower and its Subsidiaries ending December 31,
2015, December 31, 2016 and December 31, 2017, and (iii) projections prepared by
management of the Borrower, each in form satisfactory to the Lenders, of balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries on an annual basis for each of the five years following the Closing
Date giving effect to the AWP Sale and the other transactions contemplated
hereby.

(e)    Transaction Documents. The Administrative Agent shall have received a
certificate of Responsible Officer of the Borrower (i) certifying that the
Administrative Agent has received certified copies of the Borrower’s material
agreements governing the AWP Sale, including the AWP Purchase Agreement and any
material agreement or instrument entered into in connection with the AWP Sale
Agreement, (ii) either (A) attaching copies of all consents, licenses and
approvals required or appropriate to be obtained from any Governmental Authority
or other third-party in connection with the AWP Sale and the execution, delivery
and performance by and the validity against the Borrower of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required and (iii) certifying that the AWP Sale is anticipated
to occur substantially simultaneously with the Closing Date.

 

104



--------------------------------------------------------------------------------

(f)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Collateral Agent’s security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii)    searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Collateral Agent’s security
interest in the Intellectual Property (and certain of which searches may be
provided after the Closing Date as determined by the Administrative Agent);

(iii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Collateral Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv)    stock or membership certificates, if any, evidencing the Pledged
Collateral and undated stock or transfer powers duly executed in blank; in each
case to the extent such Pledged Collateral is certificated;

(v)    in the case of any personal property Collateral located at premises
leased by a Loan Party and set forth on Schedule 5.21(g), such estoppel letters,
consents and waivers from the landlords of such real property to the extent
required to be delivered in connection with Section 6.14 (such letters, consents
and waivers shall be in form and substance satisfactory to the Administrative
Agent, it being acknowledged and agreed that any Landlord Waiver is satisfactory
to the Administrative Agent);

(vi)    to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral; and

(vii)    Qualifying Control Agreements satisfactory to the Administrative Agent
to the extent required to be delivered pursuant to Section 6.14.

(g)    Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Administrative Agent. The Loan
Parties shall have delivered to the Administrative Agent an Authorization to
Share Insurance Information.

 

105



--------------------------------------------------------------------------------

(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

(i)    Perfection Certificate. The Borrower shall deliver to the Administrative
Agent a completed Perfection Certificate, executed and delivered by a
Responsible Officer of the Borrower together with all attachments contemplated
thereby.

(j)    Closing Condition Certificate. The Administrative Agent shall have
received a certificate from the Borrower, signed by a Responsible Officer of the
Borrower, certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) as to the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (1) purport to
affect or pertain to this Agreement or any other Loan Document, to the AWP
Purchase Agreement or any of the transactions contemplated hereby or thereby, or
(2) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect, and (D) that upon giving pro forma effect to the AWP
Sale, the initial funding of Loans and issuance (or deemed issuance) of Letters
of Credit on the Closing Date, and the payment by the Borrower of all fees and
expenses incurred in connection herewith and due on the Closing Date, the
Borrower is in Pro Forma Compliance with (and which shall demonstrate) the
Consolidated Net Leverage Ratio set forth in Section 7.11(a).

(k)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to the Loans to be made on the Closing Date.

(l)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.03) shall be repaid in
full and all security interests related thereto shall be terminated and released
on or prior to the Closing Date, which shall be evidenced by a payoff letter in
form and substance satisfactory to the Administrative Agent.

(m)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.09.

(n)    Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders, including:

(i)    at least five (5) days prior to the Closing Date, the Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to the Borrower,
and

 

106



--------------------------------------------------------------------------------

(ii)     (i) upon the reasonable request of any Lender made at least ten
(10) days prior to the Closing Date, the Company shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least five days prior to the
Closing Date.

(o)    Consents. The Administrative Agent shall have received evidence that all
members, boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement and consummating the transactions contemplated hereby on or as of the
Closing Date, including with respect to repayment of any outstanding
Indebtedness and consummation of the AWP Sale, have been obtained.

(p)    FR U-1. If reasonably requested by the Administrative Agent, the
Administrative Agent shall have received an executed Statement of Purpose for an
Extension of Credit Secured by Margin Stock—FR U-1 duly completed by the
Borrower.

(q)    Aggregate Commitments. The Aggregate Commitments as of the Closing Date
shall equal $150,000,000.

(r)    Other Documents. All other documents provided for herein or which the
Administrative Agent or any other Lender may reasonably request or require.

(s)    Additional Information. Such additional information and materials which
the Administrative Agent and/or any Lender shall reasonably request or require.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02

Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan

 

107



--------------------------------------------------------------------------------

Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b)    Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.

(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01

Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Administrative Agent pursuant to
the terms of this Agreement is a true and correct copy of each such document,
each of which is valid and in full force and effect.

 

5.02

Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation

 

108



--------------------------------------------------------------------------------

to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law (including, without
limitation, Regulation U or Regulation X issued by the FRB); except in each case
referred to in clause (b) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.03

Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.

 

5.04

Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

 

5.05

Financial Statements; No Material Adverse Effect.

(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)    Quarterly Financial Statements. The unaudited Consolidated balance sheet
of the Borrower and its Subsidiaries dated September 31, 2018, and the related
Consolidated statements of income or operations, shareholders’
equityShareholders’ Equity and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations, cash flows and changes
in shareholders’ equityShareholders’ Equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

109



--------------------------------------------------------------------------------

(c)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements (and, in addition, after delivery of the most
recent annual audited financial statements in accordance with the terms hereof,
since the date of such annual audited financial statements), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)    Forecasted Financials. The Consolidated and consolidating (if required to
be provided hereunder) forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in management’s good faith business
judgment in light of the conditions existing at the time of delivery of such
forecasts.

(e)    No Dispositions or Involuntary Disposition. From the date of the Audited
Financial Statements to and including the Closing Date, there has been no
Disposition by Borrower or any Subsidiary, or any Involuntary Disposition, of
any material part of the business or Property of Borrower and its Subsidiaries,
taken as a whole (other than the AWP Sale), and no purchase or other acquisition
by any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

5.06

Litigation.

There are no actions, suits, proceedings, claims, investigations, or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any Subsidiary or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07

No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. To the
Borrower’s knowledge, the Borrower is not in default under any Real Property
Contract.

 

110



--------------------------------------------------------------------------------

5.08

Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real propertyReal
Property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

5.09

Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)    Each of the Operating Facilities and all operations at the Operating
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Operating
Facilities or the Businesses, and there are no conditions relating to the
Operating Facilities or the Businesses that could give rise to liability under
any applicable Environmental Laws.

(b)    None of the Operating Facilities contains, or has previously contained,
any Hazardous Materials at, on or under the Operating Facilities in amounts or
concentrations that constitute or constituted a violation of Environmental Laws.

(c)    Neither Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Operating Facilities or the Businesses, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d)    Hazardous Materials have not been transported or disposed of from the
Operating Facilities, or generated, treated, stored or disposed of at, on or
under any of the Operating Facilities or any other location, in each case by or
on behalf Borrower or any Subsidiary in violation of, or in a manner that would
be reasonably likely to give rise to liability under, any applicable
Environmental Law.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which Borrower or any Subsidiary is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
Borrower, any Subsidiary, the Operating Facilities or the Businesses.

(f)    There has been no release or, threat of release of Hazardous Materials at
or from the Operating Facilities, or arising from or related to the operations
(including, without limitation, disposal) of Borrower or any Subsidiary in
connection with the Operating Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

 

111



--------------------------------------------------------------------------------

5.10

Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date, and as of the last date such Schedule was required
to be updated in accordance with Sections 6.02 and/or 6.13, is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.

 

5.11

Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary.

 

5.12

ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan

 

112



--------------------------------------------------------------------------------

to drop below 60% as of the most recent valuation date; (iii) no Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

 

5.13

Margin Regulations; Investment Company Act.

(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)    Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.14

Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

113



--------------------------------------------------------------------------------

5.15

Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.16

Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.17

Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18

Sanctions Concerns and Anti-Corruption Laws; EEA Financial Institutions.

(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with all applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such Sanctions.

(b)    Anti-Corruption Laws; Sanctions. The Loan Parties and their Subsidiaries
and, to the knowledge of the Loan Parties and their Subsidiaries, their
Affiliates, officers and directors have conducted their business in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

(c) EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

 

114



--------------------------------------------------------------------------------

5.19

Responsible Officers.

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.02 and/or 6.13 and such Responsible Officers are the duly elected and
qualified officers of such Loan Party and are duly authorized to execute and
deliver, on behalf of the respective Loan Party, this Agreement, the Notes and
the other Loan Documents.

 

5.20

Subsidiaries; Equity Interests; Loan Parties.

(a)    Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.20(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Sections 6.02 and/or
6.13: (i) a complete and accurate list of all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, (ii) the number of shares of each
class of Equity Interests in each Subsidiary outstanding, (iii) the number and
percentage of outstanding shares of each class of Equity Interests owned by the
Loan Parties and their Subsidiaries and (iv) the class or nature of such Equity
Interests (i.e. voting, non-voting, preferred, etc.). The outstanding Equity
Interests in all Subsidiaries are validly issued, fully paid and non-assessable
and are owned free and clear of all Liens. There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents.

(b)    Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, or as of the last date
such Schedule was required to be updated in accordance with Sections 6.02 and/or
6.13, (as to each Loan Party) (i) the exact legal name, (ii) any former legal
names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office,
(vii) the address of its principal place of business, (viii) its U.S. federal
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization,
(ix) the organization identification number, (x) ownership information (e.g.
publicly held or if private or partnership, the owners and partners of each of
the Loan Parties) and (xi) the industry or nature of business of such Loan
Party.

 

5.21

Collateral Representations.

(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to,
as to priority, to (i) to the extent encumbering Term Loan Priority Collateral,
Permitted Liens described in Section 7.01(l) and (ii) to the extent having
priority by operation of law, other Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.

 

115



--------------------------------------------------------------------------------

(b)    Intellectual Property. Set forth on Schedule 5.21(b), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, is a list of (i) all registered or
issued Intellectual Property (including all applications for registration and
issuance and including, to the best knowledge of the Loan Parties, all domain
names) owned by each of the Loan Parties or that each of the Loan Parties has
the right to (including the name/title, current owner, registration or
application number, and registration or application date, as applicable, and
such other information as reasonably requested by the Administrative Agent), and
(ii) all material Licenses of Intellectual Property to which Borrower is a party
as Licensor or licensee; provided that such Schedule delivered as of the Closing
Date may be updated to correct or supplement information as agreed by the
Borrower and the Administrative Agent. Each Loan Party owns, licenses or
possesses the right to use, all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted, without infringement,
misappropriation or other violation of the rights of any Person, except to the
extent that such failure to own, license or possess the right to use, or
infringement, misappropriation or other violation of such rights, either
individually or in the aggregate, could not reasonably be expected to cause a
material diminution in the value of the Intellectual Property. No use of any IP
Rights, advertising, product, process, method, substance, part or other material
used by any Loan Party or any Subsidiary in the operation of their respective
businesses as currently conducted infringes upon any intellectual property or
other similar proprietary rights held by any Person, except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to cause a material diminution in the value of the Intellectual
Property. No claim or litigation regarding any of the IP Rights, is pending or,
to the knowledge of Borrower, threatened against any Loan Party or Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
cause a material diminution in the value of the IP Rights.

(c)    Documents, Instrument, and Tangible Chattel Paper. Set forth on Schedule
5.21(c), as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Sections 6.02 and/or 6.13, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Administrative Agent).

(d)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i)    Set forth on Schedule 5.21(d)(i), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.02 and 6.14, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and whether such
account is a zero balance account or a payroll account, payroll tax account or
other employee benefit account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer, as applicable.

 

116



--------------------------------------------------------------------------------

(ii)    Set forth on Schedule 5.21(d)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.02 and/or 6.13, is a description of all Electronic Chattel Paper (as defined
in the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, including the name of (A) the applicable Loan Party, (B) in the case of
Electronic Chattel Paper (as defined in the UCC), the account debtor and (C) in
the case of Letter-of-Credit Rights (as defined in the UCC), the issuer or
nominated person, as applicable.

(e)    Commercial Tort Claims. Set forth on Schedule 5.21(e), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, is a description of all Commercial
Tort Claims (as defined in the UCC) of the Loan Parties (detailing such
Commercial Tort Claim in such detail as reasonably requested by the
Administrative Agent).

(f)     Pledged Collateral. Set forth on Schedule 5.21(f), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, is a list of (i) all Pledged
Collateral and (ii) all other Equity Interests required to be pledged to the
Collateral Agent pursuant to the Collateral Documents (in each case, detailing
the Pledgor (as defined in the Pledge Agreement), the Person whose Equity
Interests are pledged, the number of shares of each class of Equity Interests,
the certificate number and percentage ownership of outstanding shares of each
class of Equity Interests and the class or nature of such Equity Interests (i.e.
voting, non-voting, preferred, etc.)).

(g)     Properties. Each Loan Party has good and marketable title to (or valid
leasehold interests in) all of its Real Property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the use or value of such Real Property, and good title to all
of its tangible personal Property, including all Property reflected in any
financial statements delivered to Administrative Agent or Lenders (and which has
not be disposed of since the date of such financial statement in transaction
permitted under this Agreement), in each case free of Liens except for Permitted
Liens. Set forth on Schedule 5.21(g), as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Sections 6.02
and/or 6.13, is a list of (A) each headquarter location of the Loan Parties,
(B) each other location where any significant administrative or governmental
functions are performed, (C) each other location where the Loan Parties maintain
any books or records (electronic or otherwise) and (D) each location where any
personal property Collateral is located at any premises owned or leased by a
Loan Party with a Collateral value in excess of $1,000,000 (in each case,
including (1) an indication if such location is leased or owned, (2), if leased,
the name of the lessor, and if owned, the name of the Loan Party owning such
property, (3) the address of such property (including, the city, county, state
and zip code) and (4) to the extent owned, the approximate fair market value of
such property. Each such lease of Real Property under which any Loan Party is
the lessee is, to the knowledge of the Borrower, enforceable against the lessor
thereof in accordance with its terms and is in full force and effect and the
Loan Parties are not in default in any material respect of the terms thereof.

 

117



--------------------------------------------------------------------------------

(h)    Material Contracts. Set forth on Schedule 5.21(h), as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Sections 6.02 and/or 6.13, is a complete and accurate list of all Material
Contracts of the Borrower and its Subsidiaries.

(i)    Accounts. The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Borrower with respect thereto. The Borrower warrants, with respect to each
Account shown as an Eligible Account in a Borrowing Base Report, that: (i) it is
genuine and in all respects what it purports to be; (ii) it arises out of a
completed, bona fide sale and delivery of goods or rendition of services in the
ordinary courseOrdinary Course of businessBusiness, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(iii) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to the Administrative Agent on
request; (iv) it is not subject to any offset, Lien (other than the
Administrative Agent’s Lien), deduction, defense, dispute, counterclaim or other
adverse condition except as arising in the ordinary courseOrdinary Course of
businessBusiness and disclosed to the Administrative Agent or reflected in the
amount thereof in the Borrowing Base Report; and it is absolutely owing by the
Account Debtor, without contingency of any kind; (v) no purchase order,
agreement, document or Applicable Law restricts assignment of the Account to the
Administrative Agent (except to the extent, under the UCC, the restriction is
ineffective), and the Borrower is the sole payee or remittance party shown on
the invoice; (vi) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized or is in process with respect to the
Account, except discounts or allowances granted in the ordinary courseOrdinary
Course of businessBusiness for prompt payment that are reflected on the face of
the invoice related thereto and in the reports submitted to the Administrative
Agent hereunder; and (vii) to the best of the Borrower’s knowledge, (i) there
are no facts or circumstances that are reasonably likely to impair the
enforceability or collectability of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
Borrower’s customary credit standards, is Solvent, is not contemplating or
subject to a proceeding under any Debtor Relief Law, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

(j)    Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects. As to any Inventory that is identified by
Borrower as Eligible Inventory in a Consolidated Borrowing Base Report submitted
to Administrative Agent, such Inventory is not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Inventory. Each Loan Party keeps records which are correct and accurate in all
material respects itemizing and describing the type, quality, and quantity of
its and its Subsidiaries’ Inventory and the book value thereof.

 

5.22

Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other labor difficulty within the last five (5) years
preceding the Closing Date that could reasonably be expected to have a Material
Adverse Effect.

 

118



--------------------------------------------------------------------------------

5.23

Certificate of Beneficial Ownership.

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

5.24

Surety Obligations.

Neither the Borrower nor any other Loan Party is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

 

5.25

Trade Relations.

There exists no actual or threatened termination, limitation or modification of
any business relationship between the Borrower or any other Loan Party and any
customer or supplier, or any group of customers or suppliers, who individually
or in the aggregate are material to the business of the Borrower or such other
Loan Party. There exists no condition or circumstance that could reasonably be
expected to impair the ability of the Borrower or any other Loan Party to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Second Amendment EffectiveEffectiveness Date.

 

5.26

Payables Practice.

Neither the Borrower nor any other Loan Party has made any material change in
its historical accounts payable practices from those in effect on the Second
Amendment EffectiveEffectiveness Date.

 

5.27

Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Collateral Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Collateral Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, (b) such other
flood hazard determination forms, notices and confirmations thereof as
reasonably requested by the Collateral Agent, and (c) copies of insurance
policies or certificates of insurance of the applicable Loan Party evidencing
flood insurance sufficient for compliance with Flood Laws and otherwise
satisfactory to the Collateral Agent and naming the Collateral Agent as loss
payee on behalf of the Lenders. All flood hazard insurance policies required
hereunder have been obtained and remain in full force and effect, and the
premiums thereon have been paid in full.

 

5.28

EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

 

119



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) to:

 

6.01

Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated and
consolidating statements of income or operations, changes in shareholders’
equityShareholders’ Equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, (i) such Consolidated
and consolidating statements to be audited and accompanied by a report and
opinion of KPMG LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, Consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated and consolidating statements of income or
operations, changes in shareholders’ equityShareholders’ Equity and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated and consolidating statements to be
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equityShareholders’
Equity and cash flows of the Borrower and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

(c)    Monthly Financial Statements. As soon as available, but in any event
within thirty (30) days after the end of each month, Consolidated and
consolidating balance

 

120



--------------------------------------------------------------------------------

sheets of the Borrower and its Subsidiaries as at the end of such month, and the
related Consolidated and consolidating statements of income or operations,
changes in cash flows for such month and for the portion of the Borrower’s
fiscal year then ended, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated and consolidating statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a), (b) or (c) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the information
and materials described in Sections 6.01(a), (b) or (c) above at the times
specified therein.

 

6.02

Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a)    Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements.

(b)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) and, at all times that the
minimum Availability covenant set forth on Schedule 7.11(a) is required to be
tested, Section 6.01(c), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower. Unless the Administrative Agent or a Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.

(c)    Borrowing Base Reports. By the 20th day of each month (or, during a
Reporting Trigger Period, the third Business Day of each week) and at such other
times as the Administrative Agent may request, (i) a Borrowing Base Report and
(ii) a Consolidated Borrowing Base Report, in each case as of the close of
business of the previous month (or week, as applicable). All information
(including calculation of Availability) in a Borrowing Base Report shall be
certified by the Borrower. The Administrative Agent may from time to time adjust
such report (a) to reflect the Administrative Agent’s reasonable estimate of
declines in value of Collateral, due to collections received in the Dominion
Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent any information or calculation does not comply with this Agreement.

(d)    Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such

 

121



--------------------------------------------------------------------------------

Compliance Certificate: Schedules 1.01(c) Responsible Officers, 5.10 Insurance,
5.20(a) Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments,
5.20(b) Loan Parties, 5.21(b) Intellectual Property, 5.21(c) Documents,
Instrument, and Tangible Chattel Paper, 5.21(d)(i) Deposit Accounts & Securities
Accounts, 5.21(d)(ii) Electronic Chattel Paper & Letter-of-Credit Rights,
5.21(e) Commercial Tort Claims, 5.21(f) Pledged Collateral, 5.21(g) Properties
and 5.21(h) Material Contracts.

(e)     Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b) required to be delivered with the
financial statements referred to in Section 6.01(a), a certificate (which may be
included in such Compliance Certificate) including (i) the amount of all
Restricted Payments, Investments (including Permitted Acquisitions),
Dispositions, Consolidated Capital Expenditures, Debt Issuances and Equity
Issuance that were made during the prior fiscal year and (ii) amounts received
in connection with any Extraordinary Receipt during the prior fiscal year.

(f)    Changes in Entity Structure. Within ten (10) days prior to any merger,
consolidation, dissolution or other change in entity structure of any Loan Party
or any of its Subsidiaries permitted pursuant to the terms hereof, provide
notice of such change in entity structure to the Administrative Agent, along
with such other information as reasonably requested by the Administrative Agent.
Provide notice to the Administrative Agent, not less than ten (10) days prior
(or such extended period of time as agreed to by the Administrative Agent) of
any change in any Loan Party’s legal name, state of organization, or
organizational existence.

(g)    Audit Reports; Management Letters. Promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports or
management letters submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them.

(h)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(i)    Debt Statements and Reports. With respect to Indebtedness for borrowed
money in an aggregate principal amount of $5,000,000 or more, promptly, after
the furnishing thereof, copies of any statement or report furnished to or by any
agent, lender or holder of Indebtedness of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement (including amendments, waivers and other modifications) and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section.

(j)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or

 

122



--------------------------------------------------------------------------------

other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(k)    A/R Aging. On or before the 20th day of each month (or, during a
Reporting Trigger Period, the third Business Day of each week), a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as the Administrative Agent may reasonably request.

(l)    Trade Payables. Promptly following any request therefor, a listing of the
Borrower’s trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form reasonably satisfactory to the
Administrative Agent.

(m)    Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

(n)    Budgets and Forecasts. When and as available, but in any event within
forty-five (45) days after the beginning of each fiscal year, an annual business
plan and budget and forecasts of the Borrower and its Subsidiaries containing,
among other things, pro forma financial statements for such fiscal year and
projections of the Borrower’s Availability with supporting projected Borrowing
Base calculations, for the next fiscal year, on a calendar month by month basis,
in each case, together with a statement of all underlying assumptions.

(o)    Beneficial Ownership Regulation. Promptly following any request therefor,
provide information and documentation required by bank regulatory authorities
under applicable laws, statutes, regulations or obligatory government orders,
decrees, ordinances or rules related to terrorism financing or money laundering,
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) (including
any applicable “know your customer” rules and regulations and the PATRIOT Act)
and the Beneficial Ownership Regulation.

(p)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered

 

123



--------------------------------------------------------------------------------

electronically and if so delivered, shall be deemed to have been delivered on
the date (a) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 1.01(a); (b) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (c) on which Borrower
notifies the Administrative Agent that such documents have been filed with the
SEC and are publicly available on EDGAR; provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arranger, the
L/C Issuer, the other Agents and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

 

124



--------------------------------------------------------------------------------

6.03

Notices.

Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent and each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

(c)    of the occurrence of any ERISA Event;

(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof or the discharge of or any
withdrawal or resignation by the Borrower’s independent accountants;

(e)    of any (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) Equity Issuance for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(iii), and (iii) receipt
of any Extraordinary Receipt for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(v); andagreement to consummate
a Disposition that, upon consummation, would result in a Change of Control and
(ii) and event or condition requiring a mandatory prepayment pursuant to
Section 2.05(b) including, without limitation, Dispositions of Term Loan
Priority Collateral or ABL Priority Collateral, in each case, together with an
update to the Consolidated Borrowing Base Report most recently delivered to the
Administrative Agent reflecting the result of such casualty, condemnation event
or disposition, as applicable, on the calculations of the Term Loan Borrowing
Base or Borrowing Base; and

(f)    any change in the information provided in any Beneficial Ownership
Certification, if applicable, that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification;

(g)    any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;

(h)    any default under or termination of a Material Contract;

(i)    any judgment in an amount exceeding $750,000; and

(j)    the existence of any Default or Event of Default or any “Default” or
“Event of Default” under and as defined in any Term Loan Document;

(k)     (j) any opening of a new office or place of business, at least 30 days
prior to such opening;

(l)    any material casualty or other damage to any portion of the Term Loan
Priority Collateral, or ABL Priority Collateral, or the commencement of any
action or proceeding for the taking of any interest in a portion of the Term
Loan Priority Collateral or ABL Priority Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding; and

 

125



--------------------------------------------------------------------------------

(m)    the filing of any Lien against any Loan Party of which the Borrower is
aware for (i) unpaid Taxes which Lien has or could have priority over any Lien
in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Obligations or (ii) any other material Taxes.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04

Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except in the cases of
clauses (b) and (c) hereof to the extent that failure to do so could not
reasonably be expected to result in a Default or Event of Default or otherwise
to have a Material Adverse Effect.

 

6.05

Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05;

(b)    preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent to
do so could not reasonably be expected to have a Material Adverse Effect;

(c)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(d)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06

Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material tangible properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted;

 

126



--------------------------------------------------------------------------------

(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c)    use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07

Maintenance of Insurance.

(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) terrorism insurance
and (ii) flood hazard insurance on all Mortgaged Properties that are Flood
Hazard Properties, on such terms and in such amounts in accordance with the
Flood Laws or as otherwise satisfactory to all Lenders. From time to time upon
request, the Loan Parties shall deliver to the Administrative Agent the
originals or certified copies of its insurance policies and updated flood plain
searches.

(b)    Evidence of Insurance. Cause the Collateral Agent to be named as lenders’
loss payable, loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Collateral Agent, each provider of any such insurance to agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled (or ten (10) days prior notice in the case of
cancellation due to the nonpayment of premiums). Annually, upon expiration of
current insurance coverage, the Loan Parties shall provide, or cause to be
provided, to the Collateral Agent, such evidence of insurance as required by the
Collateral Agent, including, but not limited to: (i) certified copies of such
insurance policies, (ii) evidence of such insurance policies (including, without
limitation and as applicable, ACORD Form 28 certificates (or similar form of
insurance certificate), and ACORD Form 25 certificates (or similar form of
insurance certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement of the Collateral Agent for the benefit
of the Secured Parties is not on the declarations page for such policy. As
requested by the Collateral Agent, the Loan Parties agree to deliver to the
Administrative Agent an Authorization to Share Insurance Information.

(c) Redesignation. Each Loan Party shall promptly notify the Collateral Agent of
any Mortgaged Property that is, or becomes, a Flood Hazard Property.Flood
Insurance. If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Laws, then the Borrowers shall, or shall
cause the applicable Loan Party to (a) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Laws and (b) deliver to the

 

127



--------------------------------------------------------------------------------

Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including evidence of annual
renewals of such insurance.

 

6.08

Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09

Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and

(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10

Inspection Rights.

(a)    The Borrower will permit the Administrative Agent (including, without
limitation, the Administrative Agent’s employees, agents and designated
representatives) and, if reasonably requested by any Lender, each such Lender
(at each such Lender’s expense and only in connection with an examination or
appraisal by the Administrative Agent) to conduct, and will reimburse the
Administrative Agent for all charges, costs and expenses of the Administrative
Agent in connection with (i) examinations of any Loan Party’s books and records
or any other financial or Collateral matters as Agent deems appropriate; and
(ii) appraisals of Inventory; and (ii) appraisals of real estate, provided, that
the Borrower shall not be obligated to pay the charges, costs and expenses of
the Administrative Agent in connection with more than one examination, onetwo
examinations and two Inventory appraisal and one real estate appraisalappraisals
during any calendar year; provided, however, that (x) if an Inspection Trigger
Event has occurred, the Borrower shall reimburse the Administrative Agent for
one additional examination, and Inventory appraisal and real estate appraisal
during the twelve (12) month period following such Inspection Trigger Event, all
charges, costs and expenses relating thereto shall be reimbursed by the
Borrowers and (y) additional examinations or appraisals may be initiated at any
time during a Default or Event of Default and all charges, costs and expenses
relating thereto shall be reimbursed by Borrowers without regard to such limits.

(b) In addition, after the Consolidated Fixed Charge Coverage Ratio
Stabilization Date, so long as no Default or Event of Default has occurred and
is continuing and the Loan Parties would be in compliance with Section 7.11(b)
on a Pro Forma Basis, the Borrower may request that the Administrative Agent
(including, without limitation, the

 

128



--------------------------------------------------------------------------------

Administrative Agent’s employees, agents and designated representatives)
conduct, and will reimburse the Administrative Agent for all charges, costs and
expenses of the Administrative Agent in connection with, an updated appraisal of
Equipment constituting Eligible Machinery and Equipment; provided, that only one
such request may be made prior to the Maturity Date. If such Equipment
appraisal, together with customary due diligence delivered by the Borrower to
the Administrative Agent in connection with such appraisal, shall be acceptable
to the Administrative Agent in its Permitted Discretion, then the M&E Sublimit
may be updated to reflect the results of such appraisal and thereafter shall
amortize quarterly on a seven-year straight-line basis. The Borrower agrees to
pay Agent’s then standard charges for examination activities, including charges
for the Administrative Agent’s internal examination and appraisal groups, as
well as the charges of any third party used for such purposes.

(b) (c) The Administrative Agent shall have no duty to the Borrower to make any
inspection, nor to share any results of any inspection, appraisal or report with
the Borrower. The Borrower acknowledges that all inspections, appraisals and
reports are prepared by the Administrative Agent for it and the Lenders for
their purposes, and the Borrower shall not be entitled to rely upon them.

 

6.11

Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance that certain Credit
Agreement dated as of April 1, 2016 among the Borrower, Armstrong Hardwood
Flooring Company, the Subsidiaries of the Borrower thereto and the
Administrative Agent, (b) finance in part Permitted Share Repurchases and (cb)
for general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12

Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect and enforce each such Material Contract in accordance with its terms.

 

6.13

Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Material Domestic Subsidiaries whether
newly formed, after acquired or otherwise existing (including, without
limitation, upon the formation of any Subsidiary that is a Delaware Divided LLC)
to promptly (and in any event within thirty (30) days after such Material
Domestic Subsidiary is formed or acquired (or such longer period of time as
agreed to by the Administrative Agent in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
therewith, the Loan Parties shall give notice to the Administrative Agent not
less than ten (10) days prior to creating a Subsidiary (or such shorter period
of time as agreed to by the Administrative Agent in its reasonable discretion),
or acquiring the Equity Interests of any other Person. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) – (f) and 6.14 and such
other documents or agreements as the Administrative Agent may reasonably
request, including without limitation, updated Schedules 1.01(c), 5.10, 5.20(a),
5.20(b), 5.21(b), 5.21(c), 5.21(d)(i), 5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g)
and 5.21(h).

 

129



--------------------------------------------------------------------------------

6.14

Covenant to Give Security.

Except with respect to Excluded Propertyany property which, subject to the terms
of Section 7.03(e), is subject to a Lien pursuant to documents that prohibit
such Loan Party from granting any other Liens in such property (including,
without limitation, any acquisition of property pursuant to a Delaware LLC
Division), and subject to Section 6.17:

(a)    Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Collateral and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the AdministrativeCollateral Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents. Each Loan Party shall provide
opinions of counsel and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent. Notwithstanding
anything to the contrary in any of the Loan Documents, the Loan Parties shall
not have any obligation to perfect any security interest or lien in any
Intellectual Property included in the Collateral in any jurisdiction other than
the United States of America.

(b)    Landlord Waivers. In the case of (i) each headquarter location of the
Loan Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Loan
Parties maintain any books or records (electronic or otherwise) and (ii) any
personal property Collateral located at any other premises leased by a Loan
Party containing personal property Collateral with a value in excess of
$1,000,000, the Loan Parties will use commercially reasonable efforts to provide
the Administrative Agent with such estoppel letters, consents and waivers from
the landlords on such real property to the extent requested by the
Administrative Agent (such letters, consents and waivers shall be in form and
substance satisfactory to the Administrative Agent, it being acknowledged and
agreed that any Landlord Waiver is satisfactory to the Administrative Agent).

(c)    Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (b) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (c) deposit accounts established
solely to fund payroll, payroll Taxes and similar employment Taxes or employee
benefits and other zero balance accounts and (d) other deposit accounts, so long
as at any time the balance in any such account does not exceed $100,000 and the
aggregate balance in all such accounts does not exceed $250,000. The Loan
Parties shall be the sole account holders of each Deposit Account and Securities
Account set forth on Schedule 5.21(d)(i)

 

130



--------------------------------------------------------------------------------

and shall not allow any Person (other than the Administrative Agent, the Term
Loan Agent and the depository bank) to have control over their Deposit Accounts,
Securities Accounts or any Property deposited therein.

(d)     Mortgages. In the event that the Loan Parties have not completed the
Disposition of the Specified Real Estate by September 30, 2020Upon Collateral
Agent’s request, the Loan Parties shall promptly execute, or cause to be
executed, and delivered a Mortgage pursuant to which the applicable Loan Party
shall grant firstsecond priority (subject only to the Term Loan Agent’s Liens)
Liens to the Collateral Agent, for the benefit of the Secured Parties, in the
Specified Real EstateProperty now or hereafter owned by each Loan Party, and
each of the other Mortgaged Property Support Documents, which Mortgages and
other Mortgaged Property Support Documents shall not be required to be delivered
prior to the date required by the last sentence of this clause (d). If any Loan
Party shall acquire at any time or times hereafter any fee simple interest in
other Real Property, such Loan Party agrees promptly to execute and deliver to
Collateral Agent, for its benefit and the benefit of the Lenders, as additional
security and Collateral for the Obligations, a Mortgage in form and substance
reasonably satisfactory to Collateral Agent covering such Real Property. All
Mortgages shall be duly recorded (at Borrower’s expense) in each office where
such recording is required to constitute a valid Lien on the Real Property
covered thereby. In respect to any Mortgage, the Loan Parties shall deliver to
Collateral Agent, at Borrowers’ expense, all Mortgaged Property Support
Documents. Without limiting the foregoing, no Real Property shall be Mortgaged
Property or otherwise be taken as Collateral unless Lenders receive forty-five
(45) days advance notice and each Lender confirms to the Administrative Agent
that it has completed all flood due diligence, received copies of all flood
insurance documentation and confirmed flood insurance compliance as required by
the Flood Laws or as otherwise satisfactory to such Lender.

(e)    Further Assurances. At any time upon the reasonable request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent reasonably may deem necessary or desirable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

 

6.15

Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,

 

131



--------------------------------------------------------------------------------

transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.16

Anti-Corruption and Anti-Terrorism Laws.

Conduct its businesses in compliance in all material respects with the PATRIOT
Act, the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

6.17

Post Closing Deliverables.

Satisfy all the requirements set forth on Schedule 6.17 within the time period
specified therein, or such longer time period as acceptable to Administrative
Agent.

 

6.18

Accounts.

(a)    The Borrower shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent sales, collection, reconciliation and other reports in form
satisfactory to the Administrative Agent, on such periodic basis as Agent may
reasonably request. If Accounts in an aggregate face amount of $250,000 or more
cease to be Eligible Accounts (other than due to collection), the Borrower shall
notify Agent of such occurrence promptly (and in any event within one Business
Day) after any Loan Party has knowledge thereof.

(b)    If an Account of the Borrower includes a charge for any Taxes and an
Event of Default has occurred and is continuing, the Administrative Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of the Borrower and to charge the Borrower therefor;
provided, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from the Borrower or relate to any Collateral.

(c)    Whether or not a Default or Event of Default exists, the Administrative
Agent shall have the right at any time, in the name of Agent, any designee of
the Administrative Agent or the Borrower, to verify the validity, amount or any
other matter relating to any Accounts of the Borrower by mail, telephone or
otherwise. The Borrower shall cooperate fully with the Administrative Agent in
an effort to facilitate and promptly conclude any such verification process.

(d)    The Borrower shall maintain Dominion Accounts pursuant to lockbox or
other arrangements acceptable to the Administrative Agent. The Borrower shall
obtain an agreement (in form and substance satisfactory to the Administrative
Agent) from each lockbox servicer and Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in the lockbox or Dominion Account
(which may be exercised by the Administrative Agent only during a Dominion
Trigger Period and subject to the terms of the Intercreditor Agreement)
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank,

 

132



--------------------------------------------------------------------------------

except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, the Administrative Agent may, during any
Dominion Trigger Period, require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America. The Administrative Agent
and Lenders assume no responsibility to the Borrower for any lockbox arrangement
or Dominion Account, including any claim of accord and satisfaction or release
with respect to any Payment Items accepted by any bank.

(e)    The Borrower shall request in writing and otherwise take all necessary
steps to ensure that all payments on Accounts or otherwise relating to
Collateral are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account). If the Borrower or any other Loan Party receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
the Administrative Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account.

(f)    During any Dominion Trigger Period, the ledger balance in the main
Dominion Account as of the end of a Business Day shall be applied to the
Obligations (other than Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements) at the beginning of the next
Business Day. Any resulting credit balance shall not accrue interest in favor of
the Borrower and shall be made available to the Borrower as long as no Default
or Event of Default exists.

 

6.19

Inventory.

(a)    The Borrower shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to the
Administrative Agent inventory and reconciliation reports in form satisfactory
to the Administrative Agent, on such periodic basis as the Administrative Agent
may reasonably request. The Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by the
Administrative Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to the Administrative
Agent a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as the Administrative Agent
may request. The Administrative Agent may participate in and observe each
physical count.

(b)    The Borrower shall not return any Inventory to a supplier, vendor or
other Person, whether for cash, credit or otherwise, unless (a) such return is
in the Ordinary Course of Business; (b) no Default, Event of Default or
Overadvance exists or would result therefrom; (c) the Administrative Agent is
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $250,000; and (d) any payment received by a Borrower for a return is
promptly remitted to the Administrative Agent for application to the
Obligations.

(c)    The Borrower shall not acquire or accept any Inventory on consignment or
approval, and shall take all steps to assure that all Inventory is produced in
accordance with Applicable Law, including the FLSA. The Borrower shall not sell
any Inventory on consignment or approval or any other basis under which the
customer may return or require

 

133



--------------------------------------------------------------------------------

the Borrower to repurchase such Inventory. The Borrower shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all applicable law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.

 

6.20

Equipment.

(a)    The Borrower shall keep accurate and complete records of its Equipment,
including kind, quality, quantity, cost, acquisitions and dispositions thereof
(including, without limitation, a designation as to the location of its
Equipment and an indication as to whether such Equipment is included in the Term
Loan Borrowing Base), and shall submit to the Administrative Agent,
onconcurrently with each Compliance Certificate in Section 6.02(b) and at such
periodic basisother times as the Administrative Agent may reasonably request, a
current schedule thereof, in form satisfactory to the Administrative Agent.
Promptly upon request, the Borrower shall deliver to the Administrative Agent
evidence of their ownership or interests in any Equipment.

(b)    The Borrower shall not sell, lease or otherwise dispose of any Equipment,
without the prior written consent of Agent, other than (a) a Disposition
permitted by Section 7.05; and (b) replacement of Equipment that is worn,
damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

(c)    The Equipment is in good operating condition and repair, and all
necessary replacements and repairs have been made so that its value and
operating efficiency are preserved at all times, reasonable wear and tear
excepted. The Borrower shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications. The Borrower shall not
permit any Equipment to become affixed to Real EstateProperty unless any
landlord or mortgagee delivers a Lien Waiver.

 

6.21

Location of Collateral.

All tangible items of Collateral, other than Inventory in transit, shall at all
times be kept by the Loan Parties at the business locations set forth in
Schedule 5.21(h), except that the Loan Parties may (a) make sales or other
dispositions of Collateral in accordance with Section 7.05; and (b) move
Collateral to another location in the United States, upon 30 Business Days prior
written notice to the Administrative Agent. Upon request, provide the
Administrative Agent with copies of all existing agreements, and promptly after
execution thereof provide the Administrative Agent with copies of all future
agreements, between a Loan Party and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any Collateral
may be kept or that otherwise may possess or handle any Collateral.

 

134



--------------------------------------------------------------------------------

6.22

Insurance of Collateral; Condemnation Proceeds; Protection of Collateral.

(a)    The Loan Parties shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A+,
unless otherwise approved by Agent in its discretion) satisfactory to the
Administrative Agent; provided, that if Real EstateProperty secures any
Obligations, flood hazard diligence, documentation and insurance for such Real
EstateProperty shall comply with all Flood Laws or shall otherwise be
satisfactory to all Lenders. In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best rating
of at least A+, unless otherwise approved by the Administrative Agent in its
discretion) satisfactory to the Administrative Agent, (a) with respect to the
Properties and business of the Loan Parties of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated; and (b) business
interruption insurance in an amount not less than $25,000,000 with deductibles
and subject to an endorsement or assignment reasonably satisfactory to the
Administrative Agent. All proceeds under each policy shall, subject to the
Intercreditor Agreement, be payable to the Administrative Agent and, if no
Default or Event of Default exists, shall be paid by the Administrative Agent
into a Dominion Account. From time to time upon request, the Loan Parties shall
deliver to the Administrative Agent the originals or certified copies of its
insurance policies and updated flood plain searches. Unless the Administrative
Agent shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing the Administrative Agent as lender’s loss payee; (ii) requiring 30
days prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of the Administrative Agent shall not be impaired or invalidated by
any act or neglect of the Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Loan Party fails to provide and pay for any insurance, the
Administrative Agent may, in its discretion, procure the insurance and charge
the Borrower therefor. Each Loan Party agrees to deliver to the Administrative
Agent, promptly as rendered, copies of all reports made to insurance companies.
While no Event of Default exists, the Loan Parties may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to the
Administrative Agent. If an Event of Default exists, only the Administrative
Agent may settle, adjust and compromise such claims.

(b)    Subject to SectionsSection 6.22(a) and (c)to the terms of the
Intercreditor Agreement, any proceeds of insurance (other than workers’
compensation) and awards from condemnation of Collateral shall be paid directly
to the Administrative Agent for application to the Obligations.

(c) If requested by the Borrower in writing within 15 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real Estate, the Borrower
may use such proceeds or awards to repair or replace such Equipment or Real
Estate (and until so used, the proceeds shall be held by the Administrative
Agent as Cash Collateral) as long as (i) no Default or Event of Default exists;
(ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans reasonably satisfactory to the Administrative Agent;
(iii) replacement buildings are constructed on the sites of the original
casualties and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Property is free of Liens, other than
Permitted Liens that are not Purchase Money

 

135



--------------------------------------------------------------------------------

Liens; (v) the Borrower complies with disbursement procedures for such repair or
replacement as the Administrative Agent may reasonably require; and (vi) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $2,000,000[reserved].

(d)    All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by the Administrative Agent to any Person to realize upon any Collateral,
shall be borne and paid by the Borrower. The Administrative Agent shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Administrative Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other Person whatsoever, but the same shall be at
the Borrower’s sole risk.

 

6.23

Defense of Title.

Each Loan Party shall defend its title to Collateral and the Administrative
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

 

6.24

Licenses.Intellectual Property.

(a)     Each Loan Party will, and will cause each Subsidiary to, (i) maintain
its ownership of all Intellectual Property owned by such Loan Party and each
Subsidiary, and shall not knowingly do any act, or omit to do any act, whereby
any owned Intellectual Property may lapse, become abandoned or cancelled, or
dedicated to the public, except in each case for immaterial Intellectual
Property which is no longer used or useful in any material respect in the
Business of the Loan Parties, and (ii) take such actions as it shall deem
appropriate under the circumstances in the United States Patent and Trademark
Office and the United States Copyright Office to pursue any application and
maintain any registration of each trademark, patent, and copyright owned by such
Loan Party or Subsidiary of such Loan Party, except in each case for immaterial
Intellectual Property which is no longer used or useful in any material respect
in the Business of the Loan Parties and (iii) without limiting the foregoing,
register any material domain name(s) under the name of such Loan Party or
Subsidiary of such Loan Party, in each of clause (i) through (iii) except as
could not reasonably be expected to have, either individually or in the
aggregate, a material adverse effect on the value of the Loan Parties’ and their
Subsidiaries’ Intellectual Property taken as a whole.

(b)   Each Loan Party shall keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of the Loan Parties in full force and effect; promptly
notify the Administrative Agent of any proposed modification to any such
License, or entry into any new License, in each case at least 30 days prior to
its effective date; pay all royalties and other amounts when due under any
License; and notify the Administrative Agent of any default or breach asserted
by any Person to have occurred under any License.

 

136



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01

Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, and whether real
property or personal property, except for the following (the “Permitted Liens”):

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c)     (i) Liens for Taxes that are not yet due for a period of more than
thirty (30) days and that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP and
(ii) Liens for Taxes owing with respect to the South Gate Property as of the
Closing Date solely to the extent Borrower does not reasonably anticipate such
Taxes to be collectible or such Lien to be enforced;

(d)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors and suppliers and
other Liens imposed by law or pursuant to customary reservations or retentions
of title arising in the ordinary courseOrdinary Course of businessBusiness;

(e)    (i) pledges or deposits in the ordinary courseOrdinary Course of
businessBusiness in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA, and (ii) pledges and deposits of cash in the ordinary courseOrdinary
Course of businessBusiness securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary courseOrdinary Course of
businessBusiness;

 

137



--------------------------------------------------------------------------------

(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property that,
in the aggregate, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) that do not result in an Event of
Default under Section 8.01(h);

(i)    Liens (other than Liens on Accounts and Inventory) securing Indebtedness
permitted under Section 7.03(e); provided, that (i) such Liens do not at any
time encumber any Property other than the Property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the Property subject to such Lien and
(iii) such Liens attach to such Property concurrently with or within two hundred
seventy (270) days after the acquisition, construction, replacement, repair or
improvement thereof (“Purchase Money Liens”);

(j)    leases, licenses, subleases or sublicenses granted to others that
constitute Permitted Transfers;

(k)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any Subsidiary in the
ordinary courseOrdinary Course of businessBusiness and covering only the assets
so leased, subleased, licensed or sublicensed and Liens arising from
precautionary Uniform Commercial Code financing statements or similar filings
(or equivalent filings, registrations or agreements in foreign jurisdictions) in
connection with any such applicable leases or subleases;

(l) [reserved]Liens in favor of the Term Loan Agent securing Indebtedness
permitted by Section 7.03(f), subject at all times to the terms of the
Intercreditor Agreement;

(m)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions not arising in connection with the
issuance or repayment of Indebtedness;

(n)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

(o)    [reserved];

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary courseOrdinary Course of businessBusiness;

 

138



--------------------------------------------------------------------------------

(q)    Liens on property or assets acquired in connection with a Permitted
Acquisition, provided, that (i) the indebtedness secured by such Liens is
permitted under Section 7.03(i), and (ii) the Liens are not incurred in
connection with, or in contemplation or anticipation of, the acquisition and do
not attach or extend to any other property or assets;

(r)    [reserved];

(s)    [reserved];

(t)    [reserved];

(u)    [reserved];

(v)    Liens that are contractual rights of setoff (i) relating to pooled
deposit or sweep accounts of the Borrower or its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary
courseOrdinary Course of businessBusiness of the Borrower and the Subsidiaries
or (ii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of the Subsidiaries in the ordinary
courseOrdinary Course of businessBusiness ;

(w)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder in an aggregate amount outstanding at any time of
no more than $250,000;

(x)    [reserved];

(y)    [reserved];

(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(aa)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
(i) the Borrower, individually, or (ii) the Borrower and its Subsidiaries, taken
as a whole;

(bb)    [reserved];

(cc)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(dd)    [reserved];

(ee)    [reserved];

 

139



--------------------------------------------------------------------------------

(ff)    the modification, replacement, renewal or extension of any Lien
permitted of this Section 7.01; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03(e), and (B) proceeds and products
thereof, and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

(gg) liensLiens on property of Foreign Subsidiaries of the Borrower securing no
more than $5,000,00015,000,000 in aggregate principal amount at any time
outstanding of Indebtedness of Foreign Subsidiaries permitted under
Section 7.03(u); and

(hh)    other Liens securing Indebtedness outstanding and attaching to property
with an aggregate fair market value not to exceed $5,000,0001,000,000 .

Notwithstanding anything in this Section 7.01 to the contrary, in no event shall
Accounts or Inventory be pledged as collateral to secure any Indebtedness other
than the Secured Obligations hereunder or, subject to the Intercreditor
Agreement, the Term Loan Debt.

 

7.02

Investments.

Make or hold any Investments, except:

(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents;

(b)    Investments existing as of the Closing Date (other than those referred to
in Section 7.02(c)(i) and (ii)) and set forth in Schedule 7.02;

(c)    Investments (i) in any Person that is a Loan Party, (ii) by the Borrower
and other Loan Parties in and to Borrower and the other Loan Parties, (iii) by
any Subsidiary that is not a Loan Party in Borrower or in any Subsidiary,
foreign or domestic, and (iv) by any Loan Party in and to any Domestic
Subsidiary that is not a Loan Party in an amount not exceeding $1,000,000 in the
aggregate;

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary courseOrdinary Course of businessBusiness, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(e)    Guarantees permitted by Section 7.03;

(f)    Permitted Acquisitions; provided that, in no event shall any Permitted
Acquisition occur during the period from the First Amendment Effectiveness Date
until the Consolidated Fixed Charge Coverage Ratio Stabilization Date;

(g)    subject to compliance with the Payment Conditions, Investments by any
Loan Party in any Foreign Subsidiary (excluding any Investments existing prior
to the

 

140



--------------------------------------------------------------------------------

Closing Date) not exceeding $5,000,000 in the aggregate (which amount, to the
extent consisting of intercompany Indebtedness owing by any such Foreign
Subsidiary to Borrower or any other Loan Party or equity contributions made by
Borrower to such Foreign Subsidiary, shall be determined net of (i) the
aggregate principal amount of such intercompany Indebtedness that is repaid to a
Loan Party or (ii) the amount of such equity contribution that is repaid to a
Loan Party, as applicable); provided that the amount of foregoing together with
any Investments pursuant to Sections 7.02(i) and 7.02(j) shall not exceed
$7,500,000 in the aggregate at any time;

(h)    to the extent not prohibited by applicable Law, loans or advances to
officers, directors and employees of Borrower and its Subsidiaries made in the
ordinary courseOrdinary Course of businessBusiness, (i) for travel,
entertainment, relocation and other ordinary business purposes, (ii) so long as
no Default or Event of Default has occurred and is continuing, in connection
with such Person’s purchase of Capital Stock and Capital Stock Equivalents of
Borrower and (iii) for purposes not described in the foregoing clauses (i) and
(ii); provided that, the aggregate principal amount outstanding under clauses
(i), (ii) and (iii) at any time shall not exceed $3,000,0001,000,000 ;

(i)    subject to compliance with the Payment Conditions, Investments in joint
ventures not exceeding $5,000,000 in the aggregate; provided that the amount of
foregoing together with any Investments pursuant to Sections 7.02(g) and 7.02(j)
shall not exceed $7,500,000 in the aggregate at any time;

(j)    other Investments not contemplated by the other provisions of this
Section 7.02 not exceeding $1,000,000 in the aggregate in any fiscal year of the
Borrower; provided that the amount of foregoing together with any Investments
pursuant to Section 7.02(g) and 7.02(i) shall not exceed $7,500,000 in the
aggregate at any time;

(k)    Investments representing non-cash consideration received in connection
with any Disposition permitted hereunder;

(l)    Investments by any Foreign Subsidiaries in another Foreign Subsidiary;

(m)    [reserved];

(n)    Investments (including debt obligations, Capital Stock and Capital Stock
Equivalents) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary courseOrdinary
Course of businessBusiness or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(o)    advances of payroll payments to employees in the ordinary courseOrdinary
Course of businessBusiness ; and

(p)    [reserved];

(q)    [reserved];

 

141



--------------------------------------------------------------------------------

(r)    [reserved];

(s)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively.

 

7.03

Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and listed on Schedule 7.03 (and renewals, refinancings and extensions
thereof on terms and conditions (i) not materially less favorable to the
applicable debtor(s), (ii) the then outstanding principal amount such
Indebtedness is not increased at the time thereof except by an amount equal to a
reasonable amount paid, and fees and expenses reasonably incurred in connection
therewith and by an amount of any commitments unutilized thereunder and
(iii) otherwise at then prevailing market terms);

(c)    intercompany Indebtedness owing from a Subsidiary to Borrower or to any
other Subsidiary of Borrower to the extent permitted under Section 7.02;
provided that, if secured, any such Indebtedness shall be expressly subordinated
in right of payment to the Secured Obligations, and if evidenced by an
intercompany note, such note shall be pledged to the Collateral Agent to secure
the Secured Obligations;

(d)    obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary courseOrdinary Course
of businessBusiness for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”, and
(ii) such Swap Contract is not for speculative purposes;

(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases, but excluding Indebtedness, if any, with respect to
Inventory) hereafter incurred by Borrower or any of its Subsidiaries to finance
the purchase, acquisition, construction, repair, replacement or improvement of
fixed or capital assets, and renewals, refinancings and extensions thereof,
provided, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $15,000,000,

(f) [reserved];

(f)    subject to the terms of the Intercreditor Agreement, Term Loan Debt;

(g)    so long as no Event of Default has occurred and is continuing and the
Loan Parties are in compliance with Section 7.11 on a Pro Forma Basis, other
unsecured Indebtedness of the Borrower in an aggregate principal amount
outstanding at any time not to exceed $10,000,000;

 

142



--------------------------------------------------------------------------------

(h)    [reserved];

(i)    Indebtedness acquired or assumed pursuant to a Permitted Acquisition,
(excluding any Indebtedness that was incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition), and, in each
case, renewals, refinancings and extensions thereof (x) not materially less
favorable to the applicable debtor(s) and (y) otherwise at then prevailing
market terms,; provided that, in the case of any acquisition, assumption,
renewal, refinancing or extension of any Indebtedness permitted under this
Section 7.03(i), (i) no Default or Event of Default shall exist immediately
before or immediately after giving effect thereto, (ii) the Borrower will be in
compliance with the financial covenants under Section 7.11 after giving effect
thereto on a Pro Forma Basis and (iii) the Borrower shall deliver to the
Administrative Agent a compliance certificateCompliance Certificate confirming
the foregoing, in form and detail reasonably satisfactory to the Administrative
Agent;

(j)    Indebtedness arising under any performance, bid, appeal or surety bond or
under any performance or completion guarantee or similar obligations entered
into in the ordinary courseOrdinary Course of businessBusiness in an aggregate
principal amount outstanding at any time not to exceed $5,000,000;

(k)    [reserved];

(l)    Indebtedness to current or former officers, directors, managers,
consultants and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Capital Stock and Capital Stock
Equivalents of the Borrower or its Subsidiaries to the extent permitted by
Section 7.02(h);

(m)    Indebtedness incurred by Borrower or any of its Subsidiaries in a
Permitted Acquisition or any other Investment expressly permitted hereunder or
any Disposition, in each case to the extent constituting (i) ordinary course
indemnification obligations, (ii) obligations in respect of purchase price
(including earn-outs) or other similar adjustments with respect to a Permitted
Acquisition so long as such purchase price adjustments, earn-outs or similar
adjustments were included in the aggregate purchase price used in determining
whether such acquisition constituted a Permitted Acquisition or
(iii) obligations in respect of purchase price (including earn-outs) or other
similar adjustments with respect to any permitted Investment other than a
Permitted Acquisition so long as such purchase price adjustments, earn-outs or
similar adjustments were included in the determination of the aggregate purchase
price used in determining whether such Investments were permitted under
Section 7.02, if applicable;

(n)    obligations under any Cash Management Agreement and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements, overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary courseOrdinary Course of businessBusiness;

 

143



--------------------------------------------------------------------------------

(o)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary courseOrdinary Course of businessBusiness;

(p)    Indebtedness incurred by Borrower or any Subsidiary in respect of letters
of credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments issued or created in the ordinary courseOrdinary Course of
businessBusiness, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims, provided
that upon the drawing of such letter of credit, the reimbursement of obligations
in respect of bankers’ acceptances and the incurrence of such Indebtedness, such
obligations are reimbursed within thirty (30) days following such drawing,
reimbursement obligation or incurrence;

(q)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above and (q) through (ru) below;

(r)    [reserved];

(s)    [reserved];

(t)    [reserved];

(u)    Indebtedness of Foreign Subsidiaries of Borrower in an aggregate
principal amount not in excess of $15,000,000 at any time outstanding
(including, without limitation, the China Facility); and

(v)    Guarantees with respect to Indebtedness permitted under this
Section 7.03.

 

7.04

Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division); provided that, notwithstanding the foregoing provisions of this
Section 7.04 but subject to the terms of Sections 6.13 and 6.14, and so long as
no Default exists or would result therefrom, (a) the Borrower may merge or
consolidate with any of its Subsidiaries provided that, the Borrower shall be
the continuing or surviving corporation, (b) subject to the proviso in clause
(a), any Loan Party may merge or consolidate with any other Loan Party, (c) any
Foreign Subsidiary may be merged or consolidated with or into any Loan Party
provided that such Loan Party shall be the continuing or surviving corporation,
(d) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary, (e) the Borrower or any Subsidiary may merge with any Person
that is not a Loan Party in connection with a Permitted Acquisition provided
that, if such Permitted Acquisition involves the Borrower, the

 

144



--------------------------------------------------------------------------------

Borrower shall be the continuing or surviving corporation and if such Permitted
Acquisition involves any other Loan Party, such Loan Party shall be the
continuing or surviving corporation, (f) any Subsidiary may dissolve, liquidate
or wind up its affairs at any time if such Subsidiary is inactive or holds
assets of a de minimusminimis value, (g) any Loan Party and any Subsidiary may
make any Permitted Investments and (h) any Loan Party and any Subsidiary may
make any Disposition permitted under Section 7.05.

 

7.05

Dispositions.

Make any Disposition or enter into any agreement to make any Disposition (other
than, to the extent notice has been provided pursuant to Section 6.03(e), any
agreement to consummate a Disposition that, upon consummation, would result in a
Change of Control), except:

(a)    any Disposition of Property not constituting Term Loan Priority
Collateral (i) for which the total consideration shall be in an amount not less
than the fair market value of the Property disposed of, (ii) that does not
involve a sale or other disposition of receivables, and (iii) for which the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Borrower and its Subsidiaries in all such transactions occurring after the
Closing Date shall not exceed $4,000,000 in the aggregate;

(b)    Dispositions permitted by Sections 7.02, 7.04, 7.06 and Liens permitted
by Section 7.01; and

(c) A one-time Disposition of a single piece of real property as previously
disclosed to the Lenders in connection with the lender meetings relating to the
First Amendment and the Second Amendment (the “Specified Real Estate”), so long
as an amount equal to 100% of the Net Cash Proceeds of such Disposition, are
applied in the manner set forth in clause (v) of Section 2.05(b). Dispositions
in the Ordinary Course of Business of (i) Equipment that is no longer used or
useful in the conduct of business which is not included in the Term Loan
Borrowing Base and (ii) so long as no Default or Event of Default then exists or
would arise therefrom, other Equipment consisting of Eligible Machinery and
Equipment (as defined in the Term Loan Agreement) which is included in the Term
Loan Borrowing Base prior to such Disposition or Involuntary Disposition, in the
Ordinary Course of Business and subject to Section 2.05(b), to the extent that
(A) such Disposition is made for fair market value, (B) the Net Cash Proceeds
paid in cash for any such Disposition is not less than the Appraised Value as
reflected in the most recent appraisal of such Equipment (or, if the Appraised
Value is not detailed for such particular piece of Equipment, not less than the
greater of (x) the then fair market value thereof and (y) book value), and
(C) the aggregate amount of all such Dispositions shall not exceed $1,000,000
during any period of twelve consecutive months;

(d)    sales of Real Property (other than the South Gate Property), to the
extent that permitted by the Term Loan Agreement or otherwise consented to by
the Term Loan Agent and the requisite Term Loan Lenders in accordance with the
Term Loan Agreement;

(e)    the lapse, abandonment or cancellation of immaterial Intellectual
Property which is no longer used or useful in any material respect in the
Business of the Loan Parties;

 

145



--------------------------------------------------------------------------------

(f)    Involuntary Dispositions;

(g)    the Disposition of Equipment which is not included in the Term Loan
Borrowing Base to the extent such Disposition is made for fair market value;

(h)    (i) the South Gate Disposition and/or, subject to Section 7.13, any Sale
Leaseback Transaction entered into in connection therewith, or (ii) any sale or
disposition of the South Gate Property after the occurrence and during the
continuance of an Event of Default under Section 8.01(a), 8.01(b) (resulting
from breach or default under any provision of Article VII), 8.01(f) or 8.01(g)
of the Term Loan Agreement (including, without limitation, any transfer of the
South Gate Property by or on behalf of the Term Loan Agent pursuant to the power
of sale contained in the Mortgages (as defined in the Term Loan Agreement)
encumbering such Real Property, or any disposition of such Real Property by the
Borrower following the occurrence of any such Event of Default with the consent
of the Term Loan Agent, or any disposition thereof by the Borrower during any
Insolvency Proceeding); and

(i)    the Disposition of the Vicksburg Property.

 

7.06

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so (other than, to the extent notice
has been provided pursuant to Section 6.03(e), any obligation to consummate a
Restricted Payment that, upon consummation, would result in a Change of
Control), or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) The Borrower may declare and make the Permitted Share Repurchases; provided
that, in no event shall any Permitted Share Repurchases occur during the period
from the First Amendment Effectiveness Date until the Consolidated Fixed Charge
Coverage Ratio Stabilization Date[reserved];

(b)    each Subsidiary may make Restricted Payments (directly or indirectly) to
its parent or to any Loan Party (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to each owner of Capital Stock in such Subsidiary
on a pro rata basis based on such owner’s respective ownership interests);

(c)    the Borrower and each Subsidiary may (i) declare and make dividend
payments or other distributions payable solely in common Capital Stock of such
Person or (ii) redeem in whole or in part any of its Capital Stock for another
class of Capital Stock or rights to acquire its Capital Stock or with proceeds
from substantially concurrent equity contributions or issuances of new Capital
Stock;

(d)    to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of SectionSections 7.02, 7.03, 7.04, 7.05, or 7.08;

 

146



--------------------------------------------------------------------------------

(e)    repurchases of Capital Stock in the Borrower deemed to occur upon
exercise of stock options or warrants if such Capital Stock represent a portion
of the exercise price of such options or warrants;

(f)    to the extent not prohibited by the Loan Documents, the Borrower may pay
for the repurchase, retirement or other acquisition or retirement for value of
Capital Stock of the Borrower by any future, present or former employee,
director or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any Subsidiary so long as such purchase is pursuant to and in
accordance with the terms of any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director or consultant of the Borrower or any Subsidiary;

(g)    the Borrower or any of theits Subsidiaries may pay cash in lieu of
fractional equity interestsEquity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition; and

(h)    provided the outstanding principal balance of the Term Loans is less than
$25,000,000, the Borrower may make Restricted Payments not otherwise permitted
pursuant to this Section 7.06 so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and, (ii) so long as the
Borrower and its Subsidiaries are in Pro Forma Compliance with (and which shall
demonstrate) the Consolidated Fixed Charge Coverage Ratio set forth in
Section 7.11(b) after giving effect to such Restricted Payment, and (iii) the
Borrower shall deliver to the Administrative Agent a Compliance Certificate
confirming the foregoing, in form and detail reasonably satisfactory to the
Administrative Agent; provided that, in no event shall any Restricted Payments
under this Section 7.06(h) occur during the period from the First Amendment
Effectiveness Date until the Consolidated Fixed Charge Coverage Ratio
Stabilization Date;

provided, that in each case, thatsubsection (a) through (h) above, payment of
any dividend or distribution pursuant to this Section 7.06 may be made within
sixty (60) days after the date of declaration thereof, if (x) at the date of
declaration (i) such payment would have complied with the provisions of this
Agreement and (ii) no Event of Default occurred and was continuing and (y) at
the date of such payment of such dividend or distribution, no Event of Default
shall have occurred and be continuing.

 

7.07

Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by Borrower and its Subsidiaries on the Closing Date or
any business related, incidental, complementary or ancillary thereto or
reasonable developments or extensions thereof.

 

147



--------------------------------------------------------------------------------

7.08

Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transactions among Loan Parties, (c) intercompany transactions
expressly permitted by Section 7.02, Section 7.03, Section 7.04, Section 7.05 or
Section 7.06, (d) transactions among Borrower and its wholly-owned domestic
Subsidiaries that are Loan Parties, and (e) except as otherwise specifically
limited in this Agreement, other transactions, in each case, which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

 

7.09

Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (i) encumbers or
restricts the ability of any such Person to (A) pay dividends or make any other
distributions to any Loan Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (B) pay any
Indebtedness or other obligation owed to any Loan Party, (C) make loans or
advances to any Loan Party or (ii) prohibits or otherwise restricts the
existence of any Lien upon the Property, whether now owned or hereafter
acquired, of any Loan Party in favor of the Administrative Agent (for the
benefit of the Lenders) for the purpose of securing the Obligations or
(D) grants a Lien on any real property or real property interest owned or leased
by any Loan Party; provided, that the foregoing clauses (i) and (ii) shall not
apply to Contractual Obligations which:

(a)

arise in connection with this Agreement and the other Loan Documents;

(b)    arise pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 7.05
pending the consummation of such sale;

(c)    are customary restrictions on leases, subleases, licenses or sublicenses
or sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(d)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

(e)    are customary provisions restricting assignment of any agreement entered
into in the ordinary courseOrdinary Course of businessBusiness ;

(f)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary courseOrdinary Course of
businessBusiness;

(g)    relate to cash or other deposits permitted under this Agreement;

(h)    (i) exist on the date hereof and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (ii) to the extent
Contractual Obligations permitted by clause (i) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

 

148



--------------------------------------------------------------------------------

(i) [reserved]arise in connection with a Term Loan Document;

(j)    arise in connection with restrictions and conditions on any Foreign
Subsidiary organized under the laws of the People’s Republic of China or any
state or other political subdivision thereof;

(k)    arise in connection with any document or instrument governing
Indebtedness incurred pursuant to clauses (b), (d), (e), (g), (j), (m), (q) or
(rq) of Section 7.03, provided that any such restriction contained therein
relates only to the asset to which such Indebtedness is related; and

(l)    arise in connection with any Indebtedness of a Subsidiary which is not a
Loan Party which is permitted by Section 7.03.

 

7.10

Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.11

Financial Covenants.

(a)    Fail to comply with the requirements set forth on Schedule 7.11.

(b)     Minimum Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio for any Measurement Period during a
Financial Covenant Trigger Period to be less than 1.00 to 1.00.

 

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a)    Amend any of its Organization Documents in a manner materially adverse to
the Lenders;

(b)    change its fiscal year;

(c)    without providing fiveten (510 ) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change its name, state of formation, form of organization
or principal place of business; or

(d)    make any change in accounting policies or reporting practices, except as
required by GAAP and in accordance with Section 1.03.

 

149



--------------------------------------------------------------------------------

7.13

Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction, other than in connection with the
South Gate Disposition; provided that the maximum term (including all
extensions) of any lease entered into in connection therewith does not exceed
nine (9) months from the date any such Sale Leaseback Transaction is consummated
and aggregate amount of rent paid in connection therewith does not exceed
$3,500,000.

 

7.14

Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund, facilitate or
finance any activities of or business or transaction with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, facilitation or
financing is the subject of Sanctions, or in any other manner that will result
in a violation by any Person (including any Person participating in the
transaction, whether as Lender, a Lead Arranger, the Administrative Agent, any
other Agent, an L/C Issuer, a Swingline Lender, or otherwise) of Sanctions.

 

7.15

Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

7.16

Reserved.Amendments to Term Loan Debt.

Amend, modify, change, waive, or obtain any consent, waiver or forbearance with
respect to, any of the terms or provisions of any agreement, instrument,
document, indenture, or other writing evidencing the Term Loan Debt (including,
without limitation, the Term Loan Documents) except to the extent permitted by
the Intercreditor Agreement.

 

7.17

Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment of the
Credit Extensions in accordance with the terms of this Agreement and,
(b) payments and prepayments of Term Loans, and (c) regularly scheduled or
required repayments or redemptions of Indebtedness set forth in Schedule 7.03
and refinancings and refundings of such Indebtedness in compliance with
Section 7.03(b).

 

7.18

Subsidiaries.

Form or acquire any Subsidiary after the Second Amendment Effectiveness Date,
except in accordance with Sections 6.13, 7.02 and 7.04; or permit any existing
Subsidiary to issue any additional Equity Interests except directors’’
qualifying shares; or permit any Subsidiary to issue any Equity Interests that
would result in such Subsidiary ceasing to be a wholly owned Subsidiary of the
Borrower.

 

150



--------------------------------------------------------------------------------

7.19

Tax Consolidation.

File or consent to the filing of any consolidated income tax return with any
Person other than the Borrower and Subsidiaries.

7.20

Swaps.

Enter into any Swap Contract, except to hedge risks arising in the Ordinary
Course of Business and not for speculative purposes.

 

7.21

Plans.

Become party to any Multiemployer Plan or Foreign Plan, other than any in
existence on the Second Amendment Effectiveness Date.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay its
Obligations when due (whether at stated maturity, on demand, upon acceleration
or otherwise); or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of SectionSections 6.01, 6.02, 6.03,
6.05, 6.07, 6.08, 6.10, 6.11, 6.13, 6.14, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21,
6.22, 6.23, 6.24, Article VII or Article X; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or in any respect in the case of any
representation or warranty modified by a materiality or Material Adverse Effect
qualifier) when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Term Loan Debt or any
other Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or

 

151



--------------------------------------------------------------------------------

available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (other than an event which permits the Loans hereunder to
be prepaid prior to or as an alternative to the purchase, payment, defeasance or
redemption of such Indebtedness and, in any such case, the Loans hereunder are
prepaid prior thereto); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(iii) there occurs any “Default” or “Event of Default” under and as defined in
any Term Loan Document; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could

 

152



--------------------------------------------------------------------------------

reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of ten
(10) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or it is or becomes unlawful for a Loan Party to perform any of
its obligations under the Loan Documents; or

(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l)    Change of Control. There occurs any Change of Control; or

(m)    Uninsured Loss. Any uninsured damage to or loss, theft or destruction of
any assets of the Loan Parties or any of their Subsidiaries shall occur that is
in excess of the Threshold Amount (excluding customary deductible thresholds
established in accordance with historical past practices).

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.

 

153



--------------------------------------------------------------------------------

8.02

Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all Obligations, including
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the other Loan Parties to the fullest extent permitted by applicable Law;

(c)    terminate, reduce or condition any Commitment or adjust the Borrowing
Base;

(d)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto), and if the
Borrowers fail to provide such Cash Collateral, the Administrative Agent may
(and shall upon the direction of the Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 4.02 are satisfied); and

(e)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code or any
other Event of Default described in Sections 8.01(f) or (g), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Obligations, including all Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, and all Additional Secured
Obligations shall automatically become due and payable to the extent provided in
any applicable agreement, in each case without further act of the Administrative
Agent or any Lender.

 

8.03

Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall,

 

154



--------------------------------------------------------------------------------

subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable

 

155



--------------------------------------------------------------------------------

Cash Management Bank or Hedge Bank, as the case may be. Each Cash Management
Bank or Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

 

8.04

License. The Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Loan Parties, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral. Each Loan Party’s rights and
interests under Intellectual Property shall inure to the Administrative Agent’
benefit.

ARTICLE IX

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

9.01

Appointment and Authority.

(a)    Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrativeeach Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions, except as set forth in Section 9.06. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrativeeach
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. The
Administrative Agent alone shall be authorized to determine eligibility and
applicable advance rates under the Borrowing Base, whether to impose or release
any reserve, or whether any conditions to funding or issuance of a Letter of
Credit have been satisfied, which determinations and judgments, if exercised in
good faith, shall exonerate the Administrative Agent from liability to any
Secured Party or other Person for any error in judgment.

(b)    Collateral Agent. The Administrative AgentBank of America shall also act
as the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank, and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative AgentBank of America to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring,

 

156



--------------------------------------------------------------------------------

holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative AgentBank of America, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02

Rights as a Lender.

TheEach Person serving as the Administrativean Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrativean Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include theeach Person serving as the
Administrativean Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial, advisory, underwriting or other
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrativean Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

9.03

Exculpatory Provisions.

(a) The AdministrativeEach Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrativeeach Agent and its Related Parties:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrativeeach
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrativeeach
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrativeeach Agent to liability or
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

157



--------------------------------------------------------------------------------

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrativean Agent or any of its Affiliates in any capacity.

(b)    Neither the Administrative Agent nor any of itssuch Agent’s Related
Parties shall be liable for any action taken or not taken by the
Administrativesuch Agent under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary), or as the Administrativesuch
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The AdministrativeEach Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrativesuch Agent by
the Borrower, a Lender or the L/C Issuer.

(c)    Neither the Administrative Agent nor any of itssuch Agent’s Related
Parties have any duty or obligation to any Lender or participant or any other
Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrativesuch Agent.

 

9.04

Reliance by Administrative Agent and Collateral Agent.

The AdministrativeEach Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
AdministrativeEach Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall be fully protected in relying and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrativeeach Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrativesuch
Agent shall have received notice to the contrary from such Lender or the L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The AdministrativeEach Agent may consult with legal counsel (who may be
counsel for

 

158



--------------------------------------------------------------------------------

the Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrativeapplicable Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objections.

 

9.05

Delegation of Duties.

The AdministrativeEach Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrativesuch Agent. The
AdministrativeEach Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrativeeach Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the FacilitiesRevolving Facility as well as activities
as Administrative Agent. The AdministrativeNeither Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrativesuch Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

9.06

Resignation of Administrative Agent or Collateral Agent.

(a)    Notice. The AdministrativeEach Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower not to be unreasonably withheld, conditioned or delayed
(which Borrower consent shall not be required if an Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower not to be unreasonably withheld, conditioned or
delayed (which Borrower

 

159



--------------------------------------------------------------------------------

consent shall not be required if an Event of Default has occurred and is
continuing), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrativesuch Agent shall instead be made
by or to each Lender and the L/C Issuer directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removed hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d)    L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts

 

160



--------------------------------------------------------------------------------

pursuant to Section 2.03(c). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment by the Borrower of a successor L/C
Issuer or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (ii) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

9.07

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08

No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
L/C Issuer hereunder.

 

9.09

Administrative Agent or Collateral Agent May File Proofs of Claim; Credit
Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrativeeach
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrativesuch Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrativeapplicable Agent (including any claim for the
reasonable compensation,

 

161



--------------------------------------------------------------------------------

expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrativeapplicable Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuer and the Administrativeapplicable
Agent under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrativeeach
Agent and, in the event that the Administrativesuch Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrativesuch Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrativesuch Agent and its
agents and counsel, and any other amounts due the Administrativeto such Agent
under Sections 2.09, 2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Secured Obligations or the rights of any
Lender or the L/C Issuer to authorize the Administrative Agent or the Collateral
Agent to vote in respect of the claim of any Lender or the L/C Issuer or in any
such proceeding.

The Secured Parties hereby irrevocably authorize the Administrativeeach Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar Laws in any other jurisdictions to which a Loan Party is
subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrativesuch Agent (whether by judicial action or otherwise) in accordance
with any applicable Law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase). In connection
with any such bid (i) the Administrativeeach Agent shall be authorized to form
one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles, (provided
that any actions by the Administrativesuch Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (k) of Section 11.1 of this Agreement,
(iii) the Administrativeeach Agent shall be authorized to assign the relevant
Secured Obligations to any such acquisition vehicle

 

162



--------------------------------------------------------------------------------

pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Secured Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10

Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
AdministrativeCollateral Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
AdministrativeCollateral Agent under any Loan Document (i) upon the Facility
Termination Date, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 11.01;

(b)    to subordinate or release any Lien on any property granted to or held by
the AdministrativeCollateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(i); and

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the AdministrativeCollateral Agent at any time, the Required
Lenders will confirm in writing the AdministrativeCollateral Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
AdministrativeCollateral Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

The AdministrativeCollateral Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the AdministrativeCollateral Agent’s Lien

 

163



--------------------------------------------------------------------------------

thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the AdministrativeCollateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrativeapplicable Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Secured Obligations, together with such
supporting documentation as the Administrativesuch Agent may request, from the
applicable Cash Management Bank, or Hedge Bank, as the case may be. The
AdministrativeNeither Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the case of athe Facility Termination Date.

 

9.12

Lender ERISA Representation.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger, and each
other Agent and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

164



--------------------------------------------------------------------------------

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and each other Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

(i)    none of the Administrative Agent, the Arranger or any other Agent or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

165



--------------------------------------------------------------------------------

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger or any other Agent or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)    The Administrative Agent, the Arranger and each other Agent hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE X

CONTINUING GUARANTY

 

10.01

Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.
Without limiting the generality of the foregoing, the Guaranteed Obligations
shall include any such indebtedness, obligations, and liabilities, or portion
thereof, which may be or hereafter become unenforceable or compromised or

 

166



--------------------------------------------------------------------------------

shall be an allowed or disallowed claim under any proceeding or case commenced
by or against any Debtor under any Debtor Relief Laws. The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

 

10.02

Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03

Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

167



--------------------------------------------------------------------------------

10.04

Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05

Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the FacilitiesRevolving Facility are terminated. If any amounts are paid to
a Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Secured Obligations, whether
matured or unmatured.

 

10.06

Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

 

10.07

Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

10.08

Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

168



--------------------------------------------------------------------------------

10.09

Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

10.10

Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

10.11

Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.12 Additional Guarantor Waivers and Agreements.

(a)    Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or non-judicially against any real property security for
the Secured Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrowers or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty. Each

 

169



--------------------------------------------------------------------------------

Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of such Guarantor’s rights,
if any, may entitle such Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that it will be fully liable under this Guaranty even
though the Secured Parties may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Secured Obligations;
(ii) agrees that it will not assert that defense in any action or proceeding
which the Secured Parties may commence to enforce this Guaranty; (iii)
acknowledges and agrees that the rights and defenses waived by such Guarantor in
this Guaranty include any right or defense that it may have or be entitled to
assert based upon or arising out of any one or more of §§ 580a, 580b, 580d, or
726 of the California Code of Civil Procedure or § 2848 of the California Civil
Code; and (iv) acknowledges and agrees that the Secured Parties are relying on
this waiver in creating the Secured Obligations, and that this waiver is a
material part of the consideration which the Secured Parties are receiving for
creating the Secured Obligations.

(b) Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from any Guarantor without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties, (A) the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from any Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrowers. This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Secured Obligations is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon § 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

ARTICLE XI

MISCELLANEOUS

 

11.01

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

170



--------------------------------------------------------------------------------

(a)    waive any condition set forth in Section 4.01, without the written
consent of each Lender;

(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders (in the case of
the Revolving Facility) or the Required Term Lenders (in the case of the Term
Facility), as the case may beLenders;

(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;

(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f)    change (i) Section 8.03 or Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as applicableLenders or (iii) Section 2.12(f) in a manner that
would alter the pro rata application required thereby without the written
consent of each Lender directly affected thereby;

(g)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(g)), without the written consent of each Lender, or (ii) the
definitions of “Required Revolving Lenders” or

 

171



--------------------------------------------------------------------------------

“Required Term Lenders” as each relates to the related Facility (or the
constituent definition therein relating to such Facility) without the written
consent of each Lender under such Facility;

(h)     except as contemplated in the Intercreditor Agreement, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(i)     except as contemplated in the Intercreditor Agreement, release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

(j)    release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender; or

(k)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Revolving Lenders (in the case of the Revolving
Facility) or the Required Term Lenders (in the case of the Term Facility); or

(l)    (x) affect the rights and duties under this Agreement or any Loan
Agreement of the Revolving Lenders but not the Term Lenders without the consent
of the Administrative Agent and the Revolving Lenders that would be required to
consent thereto under this Section if such Revolving Lenders were the only
Lenders hereunder at such time or (y) affect the rights and duties under this
Agreement or any Loan Agreement of the Term Lenders but not the Revolving
Lenders without the consent of the Administrative Agent and the Term Lenders
that would be required to consent thereto under this Section if such Term
Lenders were the only Lenders hereunder at such timeLenders.

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders

 

172



--------------------------------------------------------------------------------

or each affected Lender, or all Lenders or each affected Lender under a
Facility, that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender; (B) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and (b) the
Administrative Agent may amend or modify this Agreement and any other Loan
Document to (i) to cure any ambiguity, omission, mistake, defect or
inconsistency therein or (ii) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Loan Parties.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02

Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or, except with respect to Borrower and
the other Loan Parties, sent by fax transmission or e-mail transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, e-mail address or telephone
number specified for such Person on Schedule 1.01(a); and

(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

173



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that (x) if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient and (y) no such
notice or communication shall be sent to Borrower or any other Loan Party via
facsimile). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender,

 

174



--------------------------------------------------------------------------------

the L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, Lender, L/C Issuer or other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party, except to the extent such losses, costs, expenses or liabilities
resulted from the gross negligence or willful misconduct of the applicable
Person. All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

175



--------------------------------------------------------------------------------

11.03

No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04

Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents
(including (A) any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral and (B) subject to the limits of Section 6.10, any examination
or appraisal with respect to any Loan Party or Collateral by the Administrative
Agent’s personnel or a third party) or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other

 

176



--------------------------------------------------------------------------------

Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata

 

177



--------------------------------------------------------------------------------

share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05

Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not

 

178



--------------------------------------------------------------------------------

occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06

Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under anythe Revolving Facility and/or the Loans
at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then

 

179



--------------------------------------------------------------------------------

in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Facility, or $5,000,000, in the
case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C)    the consent of the L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole

 

180



--------------------------------------------------------------------------------

discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Revolving Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

181



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to

 

182



--------------------------------------------------------------------------------

receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note or Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding

 

183



--------------------------------------------------------------------------------

Swingline Loans pursuant to Section 2.04(c). Upon the appointment of a successor
L/C Issuer and/or Swingline Lender, (A) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

11.07

Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c) or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, or
(viii) with the consent of the Borrower or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the

 

184



--------------------------------------------------------------------------------

confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

 

11.08

Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement

 

185



--------------------------------------------------------------------------------

describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender,
the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

11.09

Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10

Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11

Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any

 

186



--------------------------------------------------------------------------------

investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

11.12

Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13

Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.07, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.05) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.05 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

187



--------------------------------------------------------------------------------

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14

Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

188



--------------------------------------------------------------------------------

(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15

Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16

Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and, if an Event of Default has occurred and is continuing,
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account

 

189



--------------------------------------------------------------------------------

of the Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.

 

11.17

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Lead Arrangers, the
other Agents and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates (including
the Arranger) and the Lenders and their Affiliates (collectively, solely for
purposes of this Section, the “Lenders”), on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates (including the Arranger) and each Lender each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates (including the Arranger) nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and its Affiliates (including the Arranger) and the
Lenders may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower, the other Loan Parties and their
respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including the Arranger) nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, any of its Affiliates (including the
Arranger) or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

11.18

Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping

 

190



--------------------------------------------------------------------------------

system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

11.19

USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-downWrite-Down and conversion powersConversion Powers of
an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

191



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powersConversion Powers of
any EEA Resolution Authority.

 

11.21

Time of the Essence.

Time is of the essence of the Loan Documents.

 

11.22

ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.23

Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States

 

192



--------------------------------------------------------------------------------

or a state of the United States. Without limitation of the foregoing, it is
understood and agreed that rights and remedies of the parties with respect to a
Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support.

(b)    As used in this Section 11.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.24

Intercreditor Agreement(a) EACH LENDER PARTY HERETO (I) UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT IT (AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND
EACH OTHER LENDER (AND EACH OF THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY
THE INTERCREDITOR AGREEMENT, (II) AUTHORIZES AND DIRECTS THE COLLATERAL AGENT TO
ENTER INTO THE INTERCREDITOR AGREEMENT ON ITS BEHALF, AND (III) AGREES THAT ANY
ACTION TAKEN BY AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT SHALL BE BINDING
UPON SUCH LENDER.

(b)     THE PROVISIONS OF THIS SECTION 11.24 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE INTERCREDITOR AGREEMENT TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM COLLATERAL
AGENT.

(c)     THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND THEIR RESPECTIVE AGENTS
(INCLUDING THEIR SUCCESSORS AND ASSIGNS) AND IS ACKNOWLEDGED AND AGREED TO BY
THE LOAN PARTIES AS PARTY THERETO. AS MORE

 

193



--------------------------------------------------------------------------------

FULLY PROVIDED THEREIN, THE INTERCREDITOR AGREEMENT CAN ONLY BE AMENDED BY THE
PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF.

(d)     IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE
INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL GOVERN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

194



--------------------------------------------------------------------------------

ANNEX D

Schedule 7.11

“Availability Block” means (a) from the Third Amendment Effectiveness Date to
the date of delivery of the financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended September 30, 2020 to the
Administrative Agent pursuant to Section 6.01(b) and the Compliance Certificate
pursuant to Section 6.02(b) (the “Q3 2020 Financial Statement Delivery Date”),
$0, (b) from and after the Q3 2020 Financial Statement Delivery Date until the
date of the South Gate Disposition, $30,000,000 and (c) thereafter, $0.

Minimum Availability. (a) Until the Q3 2020 Financial Statement Delivery Date
and (b) at all times thereafter when the Outstanding Amount of all Revolving
Loans and Swingline Loans is zero Dollars ($0), Borrowers shall not permit
Availability to be less than $30,000,000 at any time.

Minimum Consolidated Cash Flow. From and after the fiscal quarter ending
September 30, 2020, at all times when the Outstanding Amount of all Revolving
Loans and Swingline Loans exceeds zero Dollars ($0), the Loan Parties shall not
permit Consolidated Cash Flow as of each Measurement Period set forth in the
table below to be less than the amount set forth opposite such Measurement
Period in the table below:

 

Measurement Period ending

   Minimum Consolidated
Cash Flow  

September 30, 2020

   $ (39,345,000 ) 

December 31, 2020

   $ (54,450,000 ) 

March 31, 2021

   $ (71,925,000 ) 

June 30, 2021

   $ (70,600,000 ) 

September 30, 2021

   $ (69,915,000 ) 

December 31, 2021

   $ (67,800,000 ) 

March 31, 2022

   $ (52,900,000 ) 

June 30, 2022

   $ (35,575,000 ) 

September 30, 2022

   $ (22,300,000 ) 

December 31, 2022

   $ (10,800,000 ) 

Annex D